Exhibit 10.51

[EXECUTION COPY]

 

 

 

MULTI-FINELINE ELECTRONIX, INC.

AND

MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD.,

as Borrowers

 

 

LOAN AND SECURITY AGREEMENT

Dated as of February 12, 2009

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

and

BANK OF AMERICA, N.A.,

as Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION    1

1.1.

  

Definitions

   1

1.2.

  

Accounting Terms

   36

1.3.

  

Certain Matters of Construction

   36 SECTION 2. CREDIT FACILITIES    37

2.1.

  

Revolver Commitment

   37

2.2.

  

Letter of Credit Facility

   40 SECTION 3. INTEREST, FEES AND CHARGES    44

3.1.

  

Interest

   44

3.2.

  

Fees

   46

3.3.

  

Computation of Interest, Fees, Yield Protection

   47

3.4.

  

Reimbursement Obligations

   47

3.5.

  

Illegality

   47

3.6.

  

Inability to Determine Rates

   48

3.7.

  

Increased Costs; Capital Adequacy

   48

3.8.

  

Mitigation

   50

3.9.

  

Funding Losses

   50

3.10.

  

Maximum Interest

   50

3.11.

  

Market Disruption Event

   50 SECTION 4. LOAN ADMINISTRATION    51

4.1.

  

Manner of Borrowing and Funding Revolver Loans

   51

4.2.

  

Defaulting Lender

   53

4.3.

  

Number and Amount of Fixed Rate Loans; Determination of Rate

   54

4.4.

  

Borrower Agent

   54

4.5.

  

One Obligation

   54

4.6.

  

Effect of Termination

   54 SECTION 5. PAYMENTS    55

5.1.

  

General Payment Provisions

   55

5.2.

  

Repayment of Revolver Loans

   55

5.3.

  

Payment of Other Obligations

   55

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

5.4.

  

Marshaling; Payments Set Aside

   55

5.5.

  

Post-Default Allocation of Payments

   56

5.6.

  

Application of Payments

   57

5.7.

  

Loan Account; Account Stated

   57

5.8.

  

Taxes

   57

5.9.

  

Lender Tax Information

   58

5.10.

  

Nature and Extent of Certain Liabilities

   59 SECTION 6. CONDITIONS PRECEDENT    61

6.1.

  

Conditions Precedent to Initial Revolver Loans

   61

6.2.

  

Conditions Precedent to All Credit Extensions

   63 SECTION 7. COLLATERAL    64

7.1.

  

Grant of Security Interest

   64

7.2.

  

Lien on Deposit Accounts; Cash Collateral

   66

7.3.

  

Other Collateral

   67

7.4.

  

Voting Rights; Dividends, Distributions and Payments

   67

7.5.

  

No Assumption of Liability

   68

7.6.

  

Further Assurances

   68 SECTION 8. COLLATERAL ADMINISTRATION    68

8.1.

  

Borrowing Base Certificates

   68

8.2.

  

Administration of Accounts

   69

8.3.

  

Administration of Inventory

   70

8.4.

  

Administration of Deposit Accounts

   71

8.5.

  

General Provisions

   71

8.6.

  

Power of Attorney

   73 SECTION 9. REPRESENTATIONS AND WARRANTIES    73

9.1.

  

General Representations and Warranties

   73

9.2.

  

Complete Disclosure

   81 SECTION 10. COVENANTS AND CONTINUING AGREEMENTS    81

10.1.

  

Affirmative Covenants

   81

10.2.

  

Negative Covenants

   86

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

10.3.

  

Financial Covenants

   94 SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT    94

11.1.

  

Events of Default

   94

11.2.

  

Remedies upon Default

   96

11.3.

  

License

   97

11.4.

  

Setoff

   98

11.5.

  

Remedies Cumulative; No Waiver

   98 SECTION 12. AGENT    98

12.1.

  

Appointment, Authority and Duties of Agent

   98

12.2.

  

Agreements Regarding Collateral and Field Examination Reports

   100

12.3.

  

Reliance By Agent

   101

12.4.

  

Action Upon Default

   101

12.5.

  

Ratable Sharing

   101

12.6.

  

Indemnification of Agent Indemnitees

   102

12.7.

  

Limitation on Responsibilities of Agent

   102

12.8.

  

Successor Agent and Co-Agents

   102

12.9.

  

Due Diligence and Non-Reliance

   103

12.10.

  

Replacement of Certain Lenders

   104

12.11.

  

Remittance of Payments and Collections

   104

12.12.

  

Agent in its Individual Capacity

   105

12.13.

  

Agent Titles

   105

12.14.

  

No Third Party Beneficiaries

   105 SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS    105

13.1.

  

Successors and Assigns

   105

13.2.

  

Participations

   105

13.3.

  

Assignments

   106 SECTION 14. MISCELLANEOUS    107

14.1.

  

Consents, Amendments and Waivers

   107

14.2.

  

Indemnity

   108

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

14.3.

  

Notices and Communications

   109

14.4.

  

Performance of Borrowers’ Obligations

   110

14.5.

  

Credit Inquiries

   110

14.6.

  

Severability

   110

14.7.

  

Cumulative Effect; Conflict of Terms

   110

14.8.

  

Counterparts

   110

14.9.

  

Entire Agreement

   111

14.10.

  

Relationship with Lenders

   111

14.11.

  

No Advisory or Fiduciary Responsibility

   111

14.12.

  

Confidentiality

   111

14.13.

  

GOVERNING LAW

   112

14.14.

  

Consent to Forum; Arbitration

   112

14.15.

  

Waivers by Borrowers

   114

14.16.

  

Patriot Act Notice

   114

14.17.

  

Judgment Currency

   114

 

-iv-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Revolver Note Exhibit B    Assignment and Acceptance Exhibit C   
Assignment Notice Exhibit D    Compliance Certificate Exhibit E    Notice of
Borrowing Schedule 1.1    Revolver Commitments of Lenders Schedule 1.1A   
Pelikon Notes Schedule 7.1    Pledged Equity Interest and Pledged Notes Schedule
8.4    Deposit Accounts Schedule 8.5.1    Business Locations Schedule 9.1.4   
Names and Capital Structure Schedule 9.1.12    Patents, Trademarks, Copyrights
and Licenses Schedule 9.1.15    Environmental Matters Schedule 9.1.16   
Restrictive Agreements Schedule 9.1.17    Litigation Schedule 9.1.19    Pension
Plans Schedule 9.1.21    Labor Contracts Schedule 10.2.2    Existing Liens
Schedule 10.2.11    Tax Consolidation Schedule 10.2.16    Existing Affiliate
Transactions

 

-v-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is dated as of February 12, 2009, among
MULTI-FINELINE ELECTRONIX, INC., a Delaware corporation (“U.S. Borrower”),
MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD., a Singapore company (“Singapore
Borrower, and together with U.S. Borrower, collectively, “Borrowers”), the
financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise.

Lenders are willing to provide such credit facility on the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

AAA: as defined in Section 14.14.

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Accounts Formula Amount: at any time, as to each Borrower, an amount equal to
85% of the Value of Eligible Accounts of such Borrower; provided, however, that
such percentage shall be reduced by 1.0% for each whole percentage point (or
portion thereof) that the Dilution Percent exceeds 5%.

Adjusted Cash Liquidity: as of any date (calculated as of the last day of
preceding calendar month), the sum of (a) (i) cash and Cash Equivalents of
Borrowers on deposit in Deposit Accounts subject to a Deposit Account Control
Agreement in favor of Agent plus (ii) cash and Cash Equivalents of any
Subsidiary of any Borrower plus (iii) the aggregate amount of Capital
Expenditures that have been identified in the Capital Expenditures Budget and
paid during the current Fiscal Year, minus the sum of (b) (i) the aggregate
principal amount of all Revolver Loans and LC Obligations, plus (ii) the
aggregate principal amount of trade payables

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

that are more than 70 days past the applicable invoice date, plus (iii) the
aggregate amount of Capital Expenditures that have been identified in the
Capital Expenditures Budget during the current Fiscal Year.

Adjusted Fixed Charge Coverage Ratio: as of any date the ratio, determined on a
consolidated basis for U.S. Borrower and its Subsidiaries for the 12 full Fiscal
Month period immediately preceding such date for which financial statements have
been delivered or were required to be delivered pursuant to Section 10.1.2, of
(a) EBITDA to (b) Fixed Charges plus the aggregate amount of repurchases of
Equity Interests of U.S. Borrower pursuant to Section 10.2.3(a)(iii).

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Aggregate Availability: the Aggregate Borrowing Base minus the aggregate
outstanding principal amount of all Revolver Loans and LC Obligations.

Aggregate Borrowing Base: as of any date the sum of the Singapore Borrowing Base
and the U.S. Borrowing Base.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all applicable provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities.

Applicable Margin: with respect to any Type of Revolver Loan, the margin set
forth below, as determined by the Adjusted Fixed Charge Coverage Ratio as of the
last day of each Fiscal Quarter:

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

Level

   Ratio    U.S. Base
Rate
Revolver
Loans     LIBOR
Revolver
Loans     Singapore
Base Rate
Revolver
Loans     Singapore
Swap Rate
Revolver
Loans/SIBOR
Revolver
Loans     Unused
Line Fee   I    >1.25    0.50 %   2.25 %   0.75 %   2.50 %   0.375 % II   
>1.10 < 1.25    0.75 %   2.50 %   1.00 %   2.75 %   0.375 % III    <1.10    1.00
%   2.75 %   1.25 %   3.00 %   0.50 %

Notwithstanding the foregoing, until such time as MFC3 Plant costs are no longer
excluded from the calculation of “Fixed Charges” as provided in the definition
of “Capital Expenditures” margins shall be determined as if Level III were
applicable. Thereafter, the margins shall be subject to increase or decrease
upon receipt by Agent pursuant to Section 10.1.2 of the financial statements and
corresponding Compliance Certificate for the last Fiscal Quarter, which change
shall be effective on the first day of the calendar month following receipt. If,
by the first day of a month, any financial statements and Compliance Certificate
due in the preceding month have not been received, then, at the option of Agent
or Required Lenders, the margins shall be determined as if Level III were
applicable, from such day until the first day of the calendar month following
actual receipt.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

Aurora Optical: Aurora Optical, Inc., a Delaware corporation.

Availability Block: $6,000,000 and, if the Revolver Commitments are increased
pursuant to Section 2.1.7 to an amount greater than $40,000,000, $10,000,000.
The Availability Block may be apportioned between the Singapore Revolver Loans
and the U.S. Revolver Loans in the discretion of Agent.

Availability Reserve: the sum (without duplication) of (a) the LC Reserve;
(b) the Bank Product Reserve; (c) the aggregate amount of liabilities secured by
Liens upon Collateral that are senior to Agent’s Liens (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); (d) the
Pelikon Note Reserve; (e) the Pelikon Contingent Note Reserve; (f)

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

the Rent and Charges Reserve; and (g) such additional reserves, in such amounts
and with respect to such matters, as Agent in its discretion may elect to impose
from time to time.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank of America-Singapore Branch: Bank of America, N.A. acting through its
Singapore branch.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by Bank of America or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Borrower or Subsidiary, other
than Letters of Credit.

Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.

Base Rate Revolver Loan: collectively and individually, the U.S. Base Rate
Revolver Loans and Singapore Base Rate Revolver Loans.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person. Without limiting the foregoing, the Pelikon Notes and the
Pelikon Contingent Note constitute Borrowed Money.

Borrower Agent: as defined in Section 4.4.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

Borrowing: a group of Revolver Loans of one Type that are made on the same day
or are converted into Revolver Loans of one Type on the same day.

Borrowing Base: the U.S. Borrowing Base, in the case of U.S. Borrower, or the
Singapore Borrowing Base, in the case of Singapore Borrower; as the context may
require, refers also to the U.S. Borrowing Base and the Singapore Borrowing
Base, collectively.

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrower Agent certifies its calculation of the Borrowing Base
of each Borrower.

Business Day: (a) any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California; (b) if such day relates to a LIBOR
Revolver Loan, any such day on which dealings in Dollar deposits are conducted
between banks in the London interbank Eurodollar market; and (c) if such day
relates to any borrowing, payment or rate selection by Singapore Borrower,
(i) any such day on which dealings in Dollar deposits are conducted between
banks in the Singapore interbank SIBOR market and (ii) commercial banks are not
authorized to close under the laws of, or are in fact closed in, Singapore.

Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases; provided that, for the period on or prior to
December 31, 2009, the costs of constructing and equipping the MFC3 Plant in an
amount not to exceed [CONFIDENTIAL TREATMENT REQUESTED] shall not constitute
Capital Expenditures for purposes of the definition of “Fixed Charges”.

Capital Expenditures Budget: the annual budget of U.S. Borrower and its
Subsidiaries of Capital Expenditures as approved by Agent.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

become due, including all fees and other amounts relating to such Obligations.
“Cash Collateralization” has a correlative meaning.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

Cayman Share Charge: the Share Charge of U.S. Borrower in respect of its Equity
Interests in MFlex Cayman, in form and substance satisfactory to Agent, executed
and delivered by U.S. Borrower on the Closing Date.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

CFC Foreign Subsidiary: as defined in Section 7.1.3.

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

Change of Control: (a) any “person” or “group” (within the meaning of Sections
13(d) and 14(d) of the Securities Exchange Act of 1934) other than WBL
Corporation becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of 35%, or more, of
the Equity Interests of U.S. Borrower having the right to vote for the election
of members of the board of directors of U.S. Borrower; (b) U.S. Borrower

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

ceases to beneficially own and control all Equity Interests in Singapore
Borrower; or (c) all or substantially all of a Borrower’s assets are sold or
transferred, other than sale or transfer to another Borrower.

Chattel Paper: as defined in the UCC.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Revolver Loans, Letters of
Credit, Loan Documents, or the use thereof or transactions relating thereto,
(b) any action taken or omitted to be taken by any Indemnitee in connection with
any Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto; provided, however, that except
with respect to the general indemnity of each Borrower in favor of Lenders
hereunder, the fees and out-of-pocket expenses of Lenders shall only constitute
Claims to the extent set forth in the last sentence of Section 14.2.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986, as amended from time to time.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commercial Tort Claim: as defined in the UCC.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Compliance Certificate: a certificate, in the form of Exhibit D, in form and
substance satisfactory to Agent, by which Borrower Agent certifies
(a) compliance with Sections 10.2.3 and 10.3 and (b) the calculation of Adjusted
Fixed Charge Coverage Ratio and Adjusted Cash Liquidity.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary
obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be the stated or determinable amount of the
primary obligation (or, if less, the maximum amount for which such Person may be
liable under the instrument evidencing the Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables incurred and being paid in the
Ordinary Course of Business; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.

Deposit Account: as defined in the UCC.

Deposit Account Control Agreements: (a) in the case of U.S. Borrower or any
Domestic Subsidiary, the Deposit Account control agreements to be executed by
each institution maintaining a Deposit Account for each such Person, in favor of
Agent for the benefit of Secured Parties, as security for the Obligations, each
which Deposit Account Control Agreement shall be satisfactory to Agent; and
(b) in the case of Singapore Borrower and each Foreign Subsidiary that is an
Obligor, the Deposit Account Control Agreements to be executed by each
institution maintaining a Deposit Account for each such Person, in favor of
Agent for the benefit of the

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

Secured Parties, as security for the Singapore Obligations, each which Deposit
Account Control Agreement shall be satisfactory to Agent.

Dilution Percent: the percent, determined for each Borrower’s most recent Fiscal
Quarter (or such other period as determined by Agent in its discretion) equal to
(a) bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts included in the
Borrowing Base of such Borrower, divided by (b) gross sales of the Accounts
included in the Borrowing Base of such Borrower.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest,
including dividends pursuant to Section 10.2.3(a)(ii) but excluding repurchases
of Equity Interests of U.S. Borrower (i) pursuant to Section 10.2.3(a)(iii) and
(ii) the cash-less exercise of a warrant or option to purchase Equity Interests
of U.S. Borrower by an employee, officer or director of U.S. Borrower.

Document: as defined in the UCC.

Dollars and $: lawful money of the United States.

Domestic Subsidiary: a Subsidiary that is not a Foreign Subsidiary.

Dominion Account: (a) a special account of U.S. Borrower established at Bank of
America, over which Agent has exclusive control for withdrawal purposes; (b) a
special account of Singapore Borrower established at Bank of America-Singapore
Branch, over which Agent has exclusive control for withdrawal purposes.

EBITDA: determined on a consolidated basis for U.S. Borrower and its
Subsidiaries, net income, calculated before interest expense, provision for
income taxes, depreciation and amortization expense, any non-cash items relating
to share based employee compensation expenses, any non-cash expenses or charges
arising from the Existing Auction Rate Securities, any losses arising from the
sale of capital assets, any gains arising from the write-up of assets, and any
extraordinary gains (in each case, to the extent included in determining net
income).

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its discretion, to be an Eligible Account. Without limiting the
foregoing, no Account shall be an Eligible Account if:

(a) it is unpaid for more than 60 days after the original due date, or more than
90 days after the original invoice date;

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

(b) 25% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause;

(c) except as set forth in the proviso in this clause and clause (g)(ii), when
aggregated with other Accounts owing by the Account Debtor, it exceeds 15% of
the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time); provided, however, in the
case of Accounts owing by

(i) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts,

(ii) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts, or

(iii) [CONFIDENTIAL TREATMENT REQUESTED], it exceeds [CONFIDENTIAL TREATMENT
REQUESTED] of the aggregate Eligible Accounts (or, in the case of the preceding
clause (i), (ii) or (iii), such other percentage as established for the
applicable Account Debtor from time to time by Agent based on Agent’s opinion of
the creditworthiness and risk profile of the Account Debtor);

(d) it does not conform with a covenant or representation herein;

(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);

(f) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or is not Solvent; or a
Borrower is not able to bring suit or enforce remedies against the Account
Debtor through judicial process;

(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada; provided that

(i) notwithstanding the foregoing [CONFIDENTIAL TREATMENT REQUESTED] shall, in
any event, be acceptable Account Debtors pursuant to this clause (g) and subject
to the concentration limits set forth in clause (c) above; and

(ii) Accounts in which the Account Debtor is organized or has its principal
office or assets outside of Brazil, Mexico, China, Vietnam or Thailand

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

may be Eligible Accounts if (A) the applicable Account Debtor is acceptable to
Agent, (B) the principal office and assets of the applicable Account Debtor are
located in a country that is acceptable to Agent and (C) the aggregate amount of
all such Accounts that is included as part of the Aggregate Borrowing Base does
not exceed 5% of the Revolver Commitment (it being understood that [CONFIDENTIAL
TREATMENT REQUESTED] shall be subject to the requirements preceding clause
(g)(i));

(h) it is owing by a Government Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the Assignment of Claims
Act;

(i) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien;

(j) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

(l) its payment has been extended, the Account Debtor has made a partial
payment, or it arises from a sale on a cash-on-delivery basis;

(m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale or return, sale on approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes;

(n) it represents a progress billing or retainage; or

(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.

Eligible Assignee: a Person that is (a) a Lender, an Affiliate of a Lender or
Approved Fund; (b) any other financial institution approved by Agent and
Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person (other than a Person
engaged in the business of manufacturing or selling flexible printed circuits,
value-

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

added component assembly solutions or any other reasonably similar electronics
and technology) acceptable to Agent in its discretion.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equipment: as defined in the UCC, including all machinery, apparatus, equipment,
fittings, furniture, fixtures, motor vehicles and other tangible personal
Property (other than Inventory), and all parts, accessories and special tools
therefor, and accessions thereto.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a U.S. Plan amendment as a
termination under Section 4041

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) any Obligor or ERISA Affiliate fails to
meet any funding obligations with respect to any Pension Plan or Multiemployer
Plan, or requests a minimum funding waiver; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.

Event of Default: as defined in Section 11.

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by any jurisdiction in which the relevant Borrower is
located; (c) any backup withholding tax required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 5.9; and
(d) in the case of a Foreign Lender, any withholding tax imposed by the
jurisdiction in which the relevant Borrower is organized that is (i) required
pursuant to laws in force at the time such Lender becomes a Lender (or
designates a new Lending Office) hereunder, or (ii) attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.9, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrowers with
respect to such withholding tax.

Existing Auction Rate Securities: the auction rate securities reflected in U.S.
Borrower’s audited balance sheet as of September 30, 2008 as a long-term
investment with a fair value of $12,138,000, as further described in Note 1-
Basis of Presentation and Significant Account Policies – Investments, to U.S.
Borrower’s audited financial statements for the Fiscal Year ended September 30,
2008.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

of, any Insolvency Proceeding; (d) settlement or satisfaction of any taxes,
charges or Liens with respect to any Collateral; (e) any Enforcement Action;
(f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letter: the fee letter agreement between Agent and Borrowers.

Fiscal Month: each month of a Fiscal Year.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of U.S. Borrower and its Subsidiaries for
accounting and tax purposes, ending on September 30 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
U.S. Borrower and its Subsidiaries for the most recent 12 Fiscal Months, of
(a) EBITDA to (b) Fixed Charges.

Fixed Charges: the sum of interest expense (other than payment-in-kind),
principal payments made on Borrowed Money, Capital Expenditures (except those
financed with Borrowed Money other than Revolver Loans), cash taxes paid and
Distributions made.

Fixed Rate Loan: collectively and individually, the LIBOR Revolver Loans, the
Singapore Swap Rate Revolver Loans and the SIBOR Revolver Loans.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED], a
Singapore company, and each following company if it is a Wholly-Owned Subsidiary
of [CONFIDENTIAL TREATMENT REQUESTED]; provided that if any of the foregoing
companies has its principal office or any assets in any of Brazil, China,
Mexico, Vietnam, Thailand or any other country that is not acceptable to Agent
it shall not be included as part of this definition.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: (a) with respect to U.S. Borrower, any Lender that is organized
under the laws of a jurisdiction other than the laws of the United States, or
any state or district thereof; and (b) with respect to a Singapore Borrower, any
Lender that is (i) not a resident in Singapore for Singapore tax purposes and
(ii) whose Lending Office has not been granted a waiver by the Inland Revenue
Authority of Singapore in respect of payments under Section 12(6) of the Income
Tax Act, Chapter 134 of Singapore (“ITA”) to be made to such Lending Office free
of Singapore withholding tax.

Foreign Plan: any employee benefit plan or arrangement maintained or contributed
to by any Obligor that is not subject to the laws of the United States, or any
employee benefit plan or arrangement mandated by a government other than the
United States for employees of any Obligor.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code, such that a guaranty by such Subsidiary of the
Obligations or a Lien on the assets of such Subsidiary to secure the U.S.
Obligations would result in material tax liability to Borrowers.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding);
(b) if such Obligations are LC Obligations or inchoate or contingent in nature,
Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral); and (c) a release of any Claims of Obligors against Agent, Lenders
and Issuing Bank arising on or before the payment date. No Revolver Loans shall
be deemed to have been paid in full until all Revolver Commitments related to
such Revolver Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

General Intangibles: as defined in the UCC, including choses in action, causes
of action, company or other business records, inventions, blueprints, designs,
patents, patent applications, trademarks, trademark applications, trade names,
trade secrets, service marks, goodwill, brand names, copyrights, registrations,
licenses, franchises, customer lists, permits, tax refund claims, computer
programs, operational manuals, internet addresses and domain names, insurance
refunds and premium rebates, all rights to indemnification, and all other
intangible Property of any kind.

Goods: as defined in the UCC.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

Guarantors: each Person who guarantees payment or performance of any
Obligations.

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED], provided
that such company does not have its principal office or any assets in any of
Brazil, China, Mexico, Vietnam, Thailand or any other country that is not
acceptable to Agent.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED], a New
York corporation, and each following company if it is a Wholly-Owned Subsidiary
of [CONFIDENTIAL TREATMENT REQUESTED]; provided that if any of the foregoing
companies has its principal office or any assets in any of Brazil, China,
Mexico, Vietnam, Thailand or any other country that is not acceptable to Agent
it shall not be included as part of this definition.

Increase Effective Date: as defined in Section 2.1.7.

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person,
or corporate action or other procedure or step is taken, under any state,
provincial, federal or foreign law for or in relation, or any agreement of such
Person to, (a) the entry of an order for relief or the filing of a proposal or
intent to file a proposal under the Bankruptcy Code or any other insolvency,
debtor relief or debt adjustment law; (b) the suspension of payments, a
moratorium of any indebtedness, winding-up, judicial management, dissolution,
administration or reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise) of such Person; (c) the appointment of a receiver,
trustee, liquidator, administrator, judicial manager,

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

conservator or other custodian for such Person or any part of its Property;
(d) a composition, compromise, assignment or arrangement with any creditor of
such Person; (e) the enforcement of any security over any assets of such Person;
(f) an assignment or trust mortgage for the benefit of creditors; (g) the Agent
(as Security Agent under the UK Debenture) receiving a notice of intention to
appoint, or the taking of any steps in relation to appointing, an administrator
to manage the affairs, business and assets of MFlex UK pursuant to the
Insolvency Act 1986 or an application being made pursuant to the Insolvency Act
1986 for an administration order to be made in respect of MFlex UK; or (h) any
analogous procedure or step is taken in any jurisdiction which would have an
analogous or equivalent effect to any of the foregoing clauses (a) to (g) of
this definition.

Instrument: as defined in the UCC.

Insurance Assignment: each collateral assignment of insurance pursuant to which
an Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
rights under business interruption or other insurance policies as Agent deems
appropriate, as security for the Obligations; provided that any such assignment
by Singapore Borrower or any other Foreign Subsidiary that is an Obligor shall
only provide security for the Singapore Obligations.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing and all goodwill relating
thereto; and all books and records relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Interest Period: as defined in Section 3.1.3.

Interest Rate Fixing Day: in relation to any period for which the SWAP Rate or
SIBOR is agreed or to be agreed or, as the case may be, is determined or to be
determined, two Business Days before the first day of that period.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

Investment Property: as defined in the UCC.

IRS: the United States Internal Revenue Service.

Issuing Bank: U.S. Issuing Bank, in the case of U.S. Letters of Credit issued in
favor of U.S. Borrower, and Singapore Issuing Bank, in the case of Singapore
Letters of Credit issued in favor of Singapore Borrower.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED], a
Delaware corporation, and each following company if it is a Wholly-Owned
Subsidiary of [CONFIDENTIAL TREATMENT REQUESTED]; provided that if any of the
foregoing companies has its principal office or any assets in any of Brazil,
China, Mexico, Vietnam, Thailand or any other country that is not acceptable to
Agent it shall not be included as part of this definition.

LC Application: an application by a Borrower (or Borrower Agent on behalf of any
Borrower) to Issuing Bank for issuance of a Letter of Credit, in form and
substance satisfactory to Issuing Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, the sum of all LC Obligations do not exceed the Letter
of Credit Subline, no Overadvance exists and, if no Revolver Loans are
outstanding, the U.S. LC Obligations do not exceed the U.S. Borrowing Base
(without giving effect to the LC Reserve for purposes of this calculation) and
the Singapore LC Obligations do not exceed the Singapore Borrowing Base (without
giving effect to the LC Reserve for purposes of this calculation); (c) the
expiration date of such Letter of Credit is (i) no more than 365 days from
issuance, in the case of standby letters of credit, (ii) no more than 120 days
from issuance, in the case of documentary letters of credit, and (iii) at least
20 Business Days prior to the Revolver Termination Date; (d) such Letter of
Credit and payments thereunder are denominated in Dollars; and (e) the form of
such Letter of Credit is satisfactory to Agent and Issuing Bank in their
discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and. LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

LC Obligations: the U.S. LC Obligations, in the case of U.S. Borrower, or the
Singapore LC Obligations, in the case of Singapore Borrower; as the context may
require, refers also to the U.S. LC Obligations and the Singapore LC
Obligations, collectively.

LC Request: a request for issuance of a Letter of Credit, to be provided by a
Borrower (or Borrower Agent on behalf of such Borrower) to Issuing Bank, in form
satisfactory to Agent and Issuing Bank.

LC Reserve: with respect to the U.S. Letters of Credit, the aggregate of all
U.S. LC Obligations, and with respect to the Singapore Letters of Credit, the
Singapore LC Obligations, in each case, other than (a) those that have been Cash
Collateralized; and (b) if no Default or Event of Default exists, those
constituting charges owing to the Issuing Bank.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit: the U.S. Letters of Credit, in the case of U.S. Borrower, or
the Singapore Letters of Credit, in the case of Singapore Borrower; as the
context may require, refers also to the U.S. Letters of Credit and the Singapore
Letters of Credit, collectively.

Letter of Credit Right: as defined in the UCC.

Letter of Credit Subline: $10,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Revolver Loan, the per
annum rate of interest (rounded upward, if necessary, to the nearest 1/16th of
1%), determined by Agent at approximately 11:00 a.m. (London time) two Business
Days prior to commencement of such Interest Period, for a term comparable to
such Interest Period, equal to (a) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Revolver Loan would be offered by Bank of America’s London branch to major banks
in the London interbank Eurodollar market. If the Board of Governors imposes a
Reserve Percentage with respect to LIBOR deposits, then LIBOR shall be the
foregoing rate, divided by 1 minus the Reserve Percentage.

LIBOR Revolver Loan: a U.S. Revolver Loan that bears interest based on LIBOR.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral and (b) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to Agent the right,
vis-à-vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.7.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Local Time: (a) local time in Singapore with respect to the receipt and sending
of notices, and the disbursements and payments made with respect to, the
Singapore Facility, and (b) local time in California in all circumstances, other
than those referred to in the preceding clause (a).

Margin Stock: as defined in Regulation U of the Board of Governors.

Market Disruption Event: before close of business on any Interest Rate Fixing
Day for any Interest Period, Agent receives notification from a Lender that the
cost to it of obtaining matching deposits in the applicable interbank market
would be in excess of SIBOR or the SWAP Rate, as the case may be.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

a material adverse effect on the business, operations, Properties, prospects or
condition (financial or otherwise) of any Obligor, on the value of any material
Collateral, on the enforceability of any Loan Documents, or on the validity or
priority of Agent’s Liens on any Collateral; (b) impairs the ability of any
Obligor to perform any obligations under the Loan Documents, including repayment
of any Obligations; or (c) otherwise impairs the ability of Agent or any Lender
to enforce or collect any Obligations or to realize upon any Collateral.

Material Contract: any agreement or arrangement to which a Borrower or any
Obligor is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect or (b) that relates to Subordinated Debt, or Debt
in an aggregate amount of $2,000,000 or more (it being agreed that for purposes
of this definition, the Debt outstanding pursuant to the Pelikon Notes and the
Pelikon Contingent Note shall be aggregated and constitute one Debt obligation.

MFC1: Multi-Fineline Electronix (Suzhou) Co., Ltd.

MFC2: Multi-Fineline Electronix (Suzhou No.2) Co., Ltd.

MFC3 Plant: the manufacturing plant proposed to be built by MFC1 or MFC2 at
North Shanfeng Road/East Yinzhong South Road, Hedong Industrial Park, Wuzhong
Economic Development Zone, Suzhou, Jiangsu Province, People’s Republic of China.

MFlex Cayman: M-Flex Cayman Islands, Inc., a Cayman Islands corporation.

MFlex Malaysia: Multi-Fineline Electronix Malaysia Sdn. Bhd., a Malaysian
corporation.

MFlex UK: Pelikon Limited, a company incorporated in England and Wales
(registered number 03880306) whose registered office is at Unit R, Trecenydd
Industrial Estate, Caerphilly, Glamorgan CF83 2RZ.

Moody’s: Moody’s Investors Service, Inc., and its successors.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED], a
Delaware corporation, and each following company if it is a Wholly-Owned
Subsidiary of [CONFIDENTIAL TREATMENT REQUESTED] [CONFIDENTIAL TREATMENT
REQUESTED]; provided that if any of the foregoing companies has its principal
office or any assets in any of Brazil, China, Mexico, Vietnam, Thailand or any
other country that is not acceptable to Agent it shall not be included as part
of this definition.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves for indemnities, until such reserves are no
longer needed.

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

Notice of Borrowing: a written notice in the form of Exhibit E or electronic
request for Borrowing provided in a manner and in form and substance
satisfactory to Agent, to be provided by a Senior Officer of (a) U.S. Borrower
to request the funding of a Borrowing of U.S. Revolver Loans or (b) Singapore
Borrower to request the funding of a Borrowing of Singapore Revolver Loans.

Notice of Conversion/Continuation: a written notice or electronic request for
conversion or continuation of any Revolver Loans provided in a manner and in
form and substance satisfactory to Agent, to be provided by a Senior Officer of
(a) U.S. Borrower to request a conversion or continuation of any Revolver Loans
as LIBOR Revolver Loans or (b) Singapore Borrower (or Borrower Agent on behalf
of Singapore Borrower) to request a conversion or continuation of any Revolver
Loans as SIBOR Revolver Loans or Singapore Swap Rate Revolver Loans.

Obligations: collectively, the Singapore Obligations and the U.S. Obligations.
Agent may exercise its discretion in determining whether an Obligation is a U.S.
Obligation or a Singapore Obligation.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, memorandum and articles of organization,
memorandum and articles of association, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person.

Original Currency: as defined in Section 14.17.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

OSHA: the Occupational Safety and Health Act of 1970.

Other Agreement: each Note; LC Document; Lien Waiver; Borrowing Base
Certificate, Compliance Certificate, financial statement or report delivered
hereunder; or other document, instrument or agreement (other than this Agreement
or a Security Document) now or hereafter delivered by an Obligor or other Person
to Agent or a Lender in connection with any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

Participant: as defined in Section 13.2.

Pass-through Foreign Subsidiary: as defined in Section 7.1.3.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Intangible: as defined in the UCC.

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pelikon Contingent Note: the Unsecured Contingent Consideration Promissory Note
issued by Singapore Borrower to Michael Powell, as the representative of the
holders of the Pelikon Notes, in a principal amount on the Closing Date not to
exceed $9,426,000.

Pelikon Contingent Note Reserve: a reserve to be established, at Agent’s
discretion based upon the amount of any payment to be made from time to time on
the Pelikon Contingent Note (which reserve amount shall not exceed the amount of
each relevant payment to be so made).

Pelikon Notes: each of the Unsecured Promissory Notes issued by Singapore
Borrower described on Schedule 1.1A, in a principal amount on the Closing Date
not to exceed $10,775,844.78.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------

Pelikon Note Reserve: a reserve to be established, at Agent’s discretion, on
July 1, 2010, in an amount equal to $1,783,333 and increased by $1,783,333 on
the first of each month thereafter until such time as the Pelikon Note Reserve
equals $10,700,000 or such lesser amount as determined by Agent in its
discretion based upon the principal payments made on the Pelikon Notes.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Permitted Asset Disposition: as long as all Net Proceeds are remitted to Agent,
an Asset Disposition that is (a) a sale of Inventory in the Ordinary Course of
Business; (b) a disposition of assets (other than an Account owing to any
Borrower) that, in the aggregate during any 12 month period, has a fair market
or book value (whichever is more) of $1,000,000 or less; provided that before
and after giving effect to any such disposition no Default or Event of Default
has occurred and is continuing; (c) a disposition of Inventory that is obsolete,
unmerchantable or otherwise unsalable in the Ordinary Course of Business;
(d) termination of a lease of real or personal Property that is not necessary
for the Ordinary Course of Business, could not reasonably be expected to have a
Material Adverse Effect and does not result from an Obligor’s default; (e) a
sale of the Existing Auction Rate Securities, (f) consummated as part of the
dissolution of Aurora Optical; or (g) approved in writing by Agent and Required
Lenders.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $1,000,000 or less at any time.

Permitted Investment Basket: for any Fiscal Year, the sum of (a) the amount set
forth in the Capital Expenditures Budget projected to be expended during such
Fiscal Year, (b) minus the amount of Capital Expenditures made during such
Fiscal Year, (c) minus the amount of Restricted Investments made pursuant to
clause (e) of such definition during such Fiscal Year, (d) minus the aggregate
principal amount of loans made pursuant Section 10.2.6(e) during such Fiscal
Year, and (e) plus the aggregate principal amount of loans made pursuant to
Section 10.2.6(e) that have been repaid in cash to the applicable Borrower
during such Fiscal Year.

Permitted Lien: as defined in Section 10.2.2.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $2,000,000 at any time and its incurrence does
not violate Section 10.2.2.

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Pledged Equity Interests: as defined in Section 7.1.1(m).

Pledged Notes: as defined in Section 7.1.1(n), each Pledged Note to be in form
and substance reasonably satisfactory to Agent.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Revolver Loans and LC Obligations by the aggregate amount of
all outstanding Revolver Loans and LC Obligations.

Properly Contested: with respect to any obligation of either Borrower or any
Subsidiary thereof, (a) the obligation is subject to a bona fide dispute
regarding amount or such Person’s liability to pay; (b) the obligation is being
properly contested in good faith by appropriate proceedings promptly instituted
and diligently pursued; (c) appropriate reserves have been established in
accordance with GAAP; (d) non-payment could not have a Material Adverse Effect,
nor result in forfeiture or sale of any assets of such Person; (e) no Lien is
imposed on assets of such Person, unless bonded and stayed to the satisfaction
of Agent; and (f) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 10 days

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

before or after acquisition of any fixed assets, for the purpose of financing
any of the purchase price thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Reference Banks: in relation to SIBOR, the principal Singapore office of Bank of
America, N.A. and, in relation to the SWAP Rate, the principal Singapore office
of Bank of America, N.A. or such other banks as may be appointed by Agent in
consultation with Singapore Borrower.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

Reimbursement Date: as defined in Section 2.2.2.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord or other Person who owns or controls
the real property in which any books and records relating to the Accounts of
Borrowers is located or could assert a Lien on any such books and records; and
(b) a reserve at least equal to three months rent and other charges that could
be payable to any such Person, unless it has executed a Lien Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Revolver Loans in excess of 50% of all
outstanding Revolver Loans; provided, however, that at any time there are not
more than two Lenders, “Required Lenders” means the consent of both Lenders.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/16th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

Restricted Investment: any Investment by a Borrower or Obligor, other than

(a) Investments in Subsidiaries to the extent existing on the Closing Date;

(b) Cash Equivalents, provided that in the case of Borrowers and the other
Obligors such Cash Equivalents are subject to Agent’s Lien and control, pursuant
to documentation in form and substance satisfactory to Agent;

(c) loans and advances permitted under Section 10.2.6;

(d) amounts deposited in accounts for the purpose of paying, in the Ordinary
Course of Business, payroll, payroll taxes or employee benefits;

(e) other Investments to fund Capital Expenditures in an aggregate amount not to
exceed the Permitted Investment Basket;

(f) other Investments to fund payroll, payroll taxes and other operating
expenses of MFlex Malaysia, in each case to the extent that the foregoing are
incurred in the Ordinary Course of Business of MFlex Malaysia, in an aggregate
amount not to exceed the lesser of (A) [CONFIDENTIAL TREATMENT REQUESTED] and
(B) the amount set forth in the quarterly budget referred to in sub-clause
(iii) in the parenthetical following clause (h) in this definition minus the
aggregate principal amount of loans outstanding on such date pursuant to
Section 10.2.6(g) to MFlex Malaysia;

(g) other Investments to fund payroll, payroll taxes and other operating
expenses of MFlex UK, in each case to the extent that the foregoing are incurred
in the Ordinary Course of Business of MFlex UK, in an aggregate amount not to
exceed the lesser of (A) [CONFIDENTIAL TREATMENT REQUESTED] and (B) the amount
set forth in the quarterly budget referred to in sub-clause (iii) in the
parenthetical following clause (h) in this definition minus the aggregate
principal amount of loans outstanding on such date pursuant to Section 10.2.6(h)
to MFlex UK;

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

(h) other Investments to fund payroll, payroll taxes and other operating
expenses of Subsidiaries (other than MFlex Cayman and MFlex UK), in each case to
the extent that the foregoing are incurred in the Ordinary Course of Business of
each such Subsidiary in an aggregate amount not to exceed on any date $50,000
minus the aggregate principal amount of loans outstanding on such date pursuant
to Section 10.2.6(i) to such Subsidiaries (provided that with respect to the
making of any Investment pursuant to

(i) clauses (e) through (g) (other than an Investment which is applied to pay
payroll or payroll taxes) Borrowers are in compliance with Section 10.3.1 if a
Trigger Period is continuing at the time of making such Investment,

(ii) clause (h) (other than an Investment which is applied to pay payroll or
payroll taxes) no Default or Event of Default exists at the time thereof or
after giving effect thereto, and

(iii) clause (f) or (g), Borrower Agent has delivered a quarterly budget that is
acceptable to Agent); and

(i) other Investments if

(i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) the Aggregate Availability after giving effect to any
such Investment is not less than 20% of the Revolver Commitments,

(iii) the Fixed Charge Coverage Ratio after giving effect to any such Investment
is, at any time on or before March 31, 2009, at least 0.90 to 1.0 or, at any
time thereafter, not less than 1.0 to 1.0, and

(iv) the aggregate amount of such Investments (A) made at any one time or as
part of a series of related Investments shall not exceed [CONFIDENTIAL TREATMENT
REQUESTED] in the aggregate or (B) since the Closing Date shall not exceed
[CONFIDENTIAL TREATMENT REQUESTED] in the aggregate minus the aggregate amount
of Distributions made pursuant to Section 10.2.3(ii).

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower or other Obligor to incur or repay
Borrowed Money, to grant Liens on any assets, to declare or make Distributions,
to modify, extend or renew any agreement evidencing Borrowed Money, or to repay
any intercompany Debt.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown in
Schedule 1.1 as such amount may be increased from time to time pursuant to
Section 2.1.7, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

Revolver Loan: collectively, each U.S. Revolver Loan and Singapore Revolver
Loan.

Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.

Revolver Termination Date: February 20, 2012.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Screen Rate:

(a) in relation to SIBOR, the arithmetic average (rounded upwards to five
decimal places) of the displayed rates for the relevant period appearing under
the heading page “SIBO” on the Reuters screen; and

(b) in relation to the SWAP Rate, the rate per annum (expressed as a percentage)
for the relevant period appearing under the caption “ASSOCIATION OF BANKS IN
SINGAPORE SIBOR AND SWAP OFFER RATES AT 11 A.M. SINGAPORE TIME” and the row
headed “SGD” on the page “ABSIRFIX01” of the Reuters Monitor Money Rates Service
Screen.

If the agreed page is replaced or the service ceases to be available, Agent may
specify another page or service displaying the appropriate rate after
consultation with Borrowers and the Lenders.

Second Currency: as defined in Section 14.17.

Secured Parties: Agent (including as Security Agent under the Singapore
Debenture, the Singapore Share Charge, the UK Debenture and UK Share Charge),
Issuing Bank, Lenders and providers of Bank Products.

Security Documents: the Insurance Assignments, Deposit Account Control
Agreements, the UK Debenture, the UK Share Charge, the Singapore Debenture, the
Singapore Share Charge,

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

the Cayman Share Charge and all other documents, instruments and agreements now
or hereafter securing (or given with the intent to secure) or guaranteeing the
payment of any Obligations, including those agreements entered into pursuant to
Section 10.1.9.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

SIBOR: for any Interest Period with respect to a SIBOR Revolver Loan:

(a) the applicable Screen Rate; or

(b) if no Screen Rate is available for U.S. Dollars for the Interest Period of
that Revolver Loan, the arithmetic mean of the rates (rounded upwards to four
decimal places) as supplied to Agent at its request quoted by the Reference
Banks to leading banks in the Singapore interbank market, appearing as of 11:00
a.m. (Local Time) on the Interest Rate Fixing Day for the offering of deposits
in U.S. Dollars for a period comparable to the Interest Period for that Revolver
Loan.

SIBOR Revolver Loan: a Singapore Revolver Loan that bears interest based on
SIBOR.

Singapore Availability: the Singapore Borrowing Base minus the aggregate
principal amount of all Singapore Revolver Loans and all Singapore LC
Obligations.

Singapore Base Rate Revolver Loan: a Singapore Revolver Loan that bears interest
based on the Base Rate.

Singapore Borrowing Base: on any date of determination, an amount equal to
(a) the lesser of (i) the Accounts Formula Amount attributable to Singapore
Borrower minus the Availability Block to the extent attributable to Singapore
Borrower in Agent’s discretion, or (ii) the Revolver Commitment minus (b) the
Availability Reserve to the extent attributable to Singapore Borrower in Agent’s
discretion.

Singapore Debenture: the Debenture of Singapore Borrower, in form and substance
satisfactory to Agent, executed and delivered by Singapore Borrower to Agent on
the Closing Date.

Singapore Facility: the credit facility described in Section 2.1.1(b) hereof to
be provided to Singapore Borrower on the terms and conditions set forth in this
Agreement.

Singapore Issuing Bank: Bank of America- Singapore Branch.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------

Singapore LC Obligations: the sum (without duplication) of (a) all amounts owing
by Singapore borrower for any drawings under Singapore Letters of Credit;
(b) the stated amount of all outstanding Singapore Letters of Credit; and
(c) all fees and other amounts owing with respect to Singapore Letters of
Credit.

Singapore Letters of Credit: any standby or documentary letter of credit issued
by Singapore Issuing Bank for the account of Singapore Borrower, or any
indemnity, guarantee, exposure transmittal memorandum or similar form of credit
support issued by Agent or Singapore Issuing Bank for the benefit of Singapore
Borrower.

Singapore Obligations: (a)(i) the principal of and premium, if any, and interest
on, the Singapore Revolver Loans made hereunder to, or for the benefit of,
Singapore Borrower, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise (including any interest that
accrues after the commencement of any case or proceeding by or against Singapore
Borrower under any debtor relief law, whether or not allowed in such case or
proceeding), and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of Singapore Borrower to a Lender or Singapore Issuing Bank under
this Agreement and the other Loan Documents (including the Singapore LC
Obligations), (b) the due and punctual payment and performance of all covenants,
agreements, obligations and liabilities of Singapore Borrower under or pursuant
to this Agreement or the other Loan Documents, (c) obligations of Singapore
Borrower under any indemnity for Claims, (d) Extraordinary Expenses of Singapore
Borrower, (e) Bank Product Debt, and (f) other Debts, obligations and
liabilities of any kind owing by Singapore Borrower pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

Singapore Revolver Loan: any revolving loan made by Lenders to Singapore
Borrower pursuant to the terms of Section 2.1.1(b) hereof, and any Singapore
Swingline Loan, Overadvance Loan or Protective Advance attributable to Singapore
Borrower.

Singapore Share Charge: the Share Charge of MFlex Cayman in respect of its
Equity Interests in Singapore Borrower, in form and substance satisfactory to
Agent, executed and delivered by MFlex Cayman on the Closing Date.

Singapore Swap Rate Revolver Loan: a Singapore Revolver Loan that bears interest
based on the SWAP Rate.

Singapore Swingline Loan: any Borrowing of Singapore Base Rate Revolver Loans
funded with Agent’s funds, until such Borrowing is settled among Lenders or
repaid by Singapore Borrower.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

31



--------------------------------------------------------------------------------

Solvent: as to any Person, (I) if such Person is U.S. Borrower or a Domestic
Subsidiary (a) owns Property whose fair salable value is greater than the amount
required to pay all of its debts (including contingent, subordinated, unmatured
and unliquidated liabilities); (b) owns Property whose present fair salable
value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person as they become absolute and matured; (c) is able to pay all of its
debts as they mature; (d) has capital that is not unreasonably small for its
business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (e) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code; and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates. “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase; (II) if such Person is
Singapore Borrower, such Person is neither (a) insolvent or unable to pay all of
its debts (including subordinated and contingent debts) nor (b) determined by a
court to be unable to pay its debts within the meaning of Section 254(2) of the
Companies Act, Chapter 50 of Singapore; and (III) if such Person is a Foreign
Subsidiary (other than Singapore Borrower) (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; and (e) is not “insolvent” within the meaning of Applicable Law.

[CONFIDENTIAL TREATMENT REQUESTED]: [CONFIDENTIAL TREATMENT REQUESTED]; provided
that such company does not have its principal office or any assets in any of
Brazil, China, Mexico, Vietnam, Thailand or any other country that is not
acceptable to Agent.

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including the amount, maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent.

Subsidiary: (a) any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests) or
(b) in relation to Singapore Borrower, a subsidiary within the meaning of
Section 5 of the Companies Act, Chapter 50 of Singapore.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

32



--------------------------------------------------------------------------------

Supporting Obligation: as defined in the UCC.

SWAP Rate: in relation to any Singapore Swap Rate Revolver Loan:

(a) the applicable Screen Rate as of the 11:00 a.m. (Local Time) on the Interest
Rate Fixing Day for the displaying of the swap offer rate for a period
comparable to the Interest Period for that Revolver Loan; or

(b) if no Screen Rate is available for the Interest Period of that Revolver
Loan, the arithmetic mean of the rates (rounded upwards to four decimal places),
as supplied to Agent at its request quoted by the Reference Banks to leading
banks in the Singapore interbank market, to be in relation for the Interest
Period for that Revolver Loan, equal to Y (rounded upwards to four decimal
places) calculated in accordance with the following formula:

 

Y =   

(R x 365) + (F x 36500) + (F x R x 365)

        360       S        N          S           360

where:    F =    the premium (being a positive number) or the discount (being a
negative number), as the case may be, which would have been paid or received by
such Reference Bank in offering to sell U.S. Dollars forward in exchange for
Singapore Dollars on the last day of that Interest Period in the Singapore
interbank market as of the Specified Time on the Interest Fixing Day; S =    the
exchange rate at which such Reference Bank sells U.S. Dollars spot in exchange
for Singapore Dollars in the Singapore foreign exchange market, as quoted by
such Reference Bank as of the Specified Time on the Interest Fixing Day; R =   
the rate at which such Reference Bank is offering U.S. Dollar deposits for that
Interest Period in an amount comparable to the U.S. Dollar equivalent of that
Revolver Loan (such U.S. Dollar equivalent to be determined by such Reference
Bank at such rate or rates as such Reference Bank determines to be most
appropriate) to prime banks in the Singapore interbank market as of the
Specified Time on the Interest Fixing Day; and N =    the actual number of days
in that Interest Period.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

33



--------------------------------------------------------------------------------

Swingline Loan: collectively the U.S. Swingline Loans and the Singapore
Swingline Loans.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Trigger Commencement Date: any day that (a) a Default or an Event of Default
occurs or (b) the Aggregate Availability is less than 20% of the Revolver
Commitment.

Trigger Period: the period (a) commencing on the Trigger Commencement Date and
(b) ending on the Trigger Termination Date.

Trigger Termination Date: any day following a Trigger Commencement Date when
both (a) all Defaults and any Events of Default are no longer continuing, and
(b) if the circumstances described in clause (b) of the definition of “Trigger
Commencement Date” caused or followed the occurrence of any Trigger Commencement
Date, for the 90 consecutive day period preceding such date the Aggregate
Availability is greater than 25% of the Revolver Commitment.

Type: any type of a Revolver Loan (i.e., Base Rate Revolver Loan, SIBOR Revolver
Loan, Singapore Swap Rate Revolver Loan, or LIBOR Revolver Loan) that has the
same interest option and, in the case of LIBOR Revolver Loans, SIBOR Revolver
Loans or Singapore Swap Rate Revolver Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

UK Debenture: the Debenture of MFlex UK, in form and substance satisfactory to
Agent, executed and delivered by MFlex UK to Agent on the Closing Date.

UK Share Charge: the Share Charge of Singapore Borrower in respect of its Equity
Interests in MFlex UK, in form and substance satisfactory to Agent, executed and
delivered by Singapore Borrower to Agent on the Closing Date.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

34



--------------------------------------------------------------------------------

Upstream Payment: a Distribution by (a) a Subsidiary of a Borrower to such
Borrower, (b) a Subsidiary that is not an Obligor to an Obligor or (c) Singapore
Borrower to U.S. Borrower (it being agreed that such Distribution, in a
substantially contemporaneous transaction, shall be transmitted through MFlex
Cayman to U.S. Borrower).

U.S. Availability: the U.S. Borrowing Base minus the aggregate principal amount
of all U.S. Revolver Loans and all U.S. LC Obligations.

U.S. Base Rate Revolver Loan: a U.S. Revolver Loan that bears interest based on
the Base Rate.

U.S. Borrowing Base: on any date of determination, an amount equal to (a) the
lesser of (i) the Accounts Formula Amount attributable to U.S. Borrower minus
the Availability Block to the extent attributable to U.S. Borrower in Agent’s
discretion or (ii) the Revolver Commitment, minus (b) the Availability Reserve
to the extent attributable to U.S. Borrower in Agent’s discretion.

U.S. Facility: the credit facility described in Section 2.1.1(a) hereof to be
provided to U.S. Borrower on the terms and conditions set forth in this
Agreement.

U.S. Issuing Bank: Bank of America or an Affiliate of Bank of America.

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
U.S. Borrower for any drawings under U.S. Letters of Credit; (b) the stated
amount of all outstanding U.S. Letters of Credit; and (c) all fees and other
amounts owing with respect to U.S. Letters of Credit.

U.S. Letter of Credit: any standby or documentary letter of credit issued by
U.S. Issuing Bank for the account of U.S. Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or U.S. Issuing Bank for the benefit of U.S. Borrower.

U.S. Obligations: (a)(i) the principal of and premium, if any, and interest on,
the U.S. Revolver Loans made hereunder to, or for the benefit of, U.S. Borrower,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise (including any interest that accrues after the
commencement of any case or proceeding by or against U.S. Borrower under any
debtor relief law, whether or not allowed in such case or proceeding), and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise,
of U.S. Borrower to a Lender or U.S. Issuing Bank under this Agreement and the
other Loan Documents (including the U.S. LC Obligations), (b) the due and
punctual payment and performance of all covenants, agreements, obligations and
liabilities of U.S. Borrower under or pursuant to this Agreement or the other
Loan Documents, (c) obligations of U.S. Borrower under any indemnity for Claims,
(d) Extraordinary Expenses of U.S. Borrower, (e) Bank Product Debt, and
(f) other

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

35



--------------------------------------------------------------------------------

Debts, obligations and liabilities of any kind owing by U.S. Borrower pursuant
to the Loan Documents, whether now existing or hereafter arising, whether
evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.

U.S. Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

U.S. Revolver Loan: any revolving loan made to U.S. Borrower pursuant to
Section 2.1.1(a), and any U.S. Swingline Loan, Overadvance Loan or Protective
Advance attributable to U.S. Borrower.

U.S. Swingline Loan: any Borrowing of U.S. Base Rate Revolver Loans funded with
Agent’s funds, until such Borrowing is settled among Lenders or repaid by U.S.
Borrower.

Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

Wholly-Owned Subsidiary: any Subsidiary of which 100% of its Equity Interests
(except in the case of a corporation for directors’ qualifying shares) is owned,
either directly or indirectly, by a Borrower or any combination of Borrowers.

1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of U.S. Borrower delivered to Agent before the Closing Date
and using the same inventory valuation method as used in such financial
statements, except for any change required or permitted by GAAP if Borrowers’
certified public accountants concur in such change, the change is disclosed to
Agent, and Section 10.3 is amended in a manner satisfactory to Required Lenders
to take into account the effects of the change.

1.3. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

36



--------------------------------------------------------------------------------

interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted by the Loan Documents); (c) any section mean, unless the
context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; or (f) unless otherwise specified, discretion of
Agent, Issuing Bank or any Lender mean the sole and absolute discretion of such
Person. A Default or Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived by the
Required Lenders pursuant to this Agreement or, in the case of a Default, is
cured (as confirmed by Agent) within any period of cure expressly provided for
in this Agreement. All calculations of Value, fundings of Revolver Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, it means actual knowledge of a Senior Officer or controller of a
Borrower, or knowledge that a Senior Officer or such controller would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter to which such phrase relates.

SECTION 2. CREDIT FACILITIES

2.1. Revolver Commitment.

2.1.1. Revolver Loans.

(a) U.S. Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make U.S. Revolver
Loans to U.S. Borrower from time to time through the Commitment Termination
Date. The U.S. Revolver Loans may be repaid and reborrowed as provided herein.
In no event shall Lenders have any obligation to honor a request for a U.S.
Revolver Loan if, after giving effect thereto, (i) the aggregate principal
amount of all U.S. Revolver Loans and all U.S. LC Obligations would exceed the
lesser of the U.S. Borrowing Base or the Revolver Commitment, or (ii) the
aggregate principal amount of all Revolver Loans and

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

37



--------------------------------------------------------------------------------

all LC Obligations would exceed the lesser of the Aggregate Borrowing Base or
the Revolver Commitment.

(b) Singapore Revolver Loans. Each Lender agrees, severally on a Pro Rata basis
up to its Revolver Commitment, on the terms set forth herein, to make Singapore
Revolver Loans to Singapore Borrower from time to time through the Commitment
Termination Date. The Singapore Revolver Loans may be repaid and reborrowed as
provided herein. In no event shall Lenders have any obligation to honor a
request for a Singapore Revolver Loan if, after giving effect thereto, (i) the
aggregate principal amount of all Singapore Revolver Loans and all Singapore LC
Obligations would exceed the lesser of the Singapore Borrowing Base and the
Revolver Commitment, or (ii) the aggregate principal amount of all Revolver
Loans and all LC Obligations would exceed the lesser of the Aggregate Borrowing
Base and the Revolver Commitment.

2.1.2. Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, each Borrower shall deliver a Revolver Note to such
Lender.

2.1.3. Use of Proceeds. The proceeds of Revolver Loans shall be used by each
Borrower solely to finance Capital Expenditures, for working capital and other
lawful corporate purposes of such Borrower.

2.1.4. Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 90
days prior written notice to Agent, Borrowers may, at their option, terminate
the Revolver Commitments and this credit facility. Any notice of termination
given by Borrowers shall be irrevocable. On the termination date, U.S. Borrower
shall make Full Payment of all U.S. Obligations and Singapore Borrower shall
make Full Payment of all Singapore Obligations.

(b) Concurrently with any termination of the Revolver Commitments, for whatever
reason (including an Event of Default), Borrowers shall pay to Agent, for the
Pro Rata benefit of Lenders and as liquidated damages for loss of bargain (and
not as a penalty), an amount equal to (i) if the termination occurs during the
first Loan Year, 1.0% of the Revolver Commitments being terminated; (ii) if it
occurs during the second Loan Year, 0.50% of the Revolver Commitments being
terminated; and (iii) if it occurs thereafter, 0.25% of the Revolver Commitments
being terminated. No termination charge shall be payable if termination occurs
on the Revolver Termination Date or in connection with a refinancing of this
credit facility by Bank of America or any of its Affiliates.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

38



--------------------------------------------------------------------------------

2.1.5. Overadvances. If the aggregate principal amount of all Revolver Loans and
LC Obligations of either Borrower exceeds the Borrowing Base of such Borrower at
any time (each an “Overadvance”), the excess amount shall be payable by such
Borrower on demand by Agent, but all such Revolver Loans shall nevertheless
constitute U.S. Obligations or Singapore Obligations, as the case may be,
secured by the applicable Collateral and entitled to all benefits of the Loan
Documents. Unless its authority has been revoked in writing by Required Lenders,
Agent may require Lenders to honor requests for Overadvance Loans and to forbear
from requiring Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to Agent, as long as (i) the Overadvance does not continue for
more than 30 consecutive days (and no Overadvance may exist for at least five
consecutive days thereafter before further Overadvance Loans are required), and
(ii) the Overadvance is not known by Agent to exceed 10% of the Aggregate
Borrowing Base; and (b) regardless of whether an Event of Default exists, if
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more
than 10% of the Revolver Commitment, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause the outstanding Revolver Loans and LC Obligations to exceed the aggregate
Revolver Commitments minus the Availability Reserve. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by Agent or Lenders of the Event of Default caused thereby. In no event shall
any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.

2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, and without regard to
the Aggregate Availability, Singapore Availability or U.S. Availability, to make
Base Rate Revolver Loans (“Protective Advances”) (a) up to an aggregate amount
of 10% of the Revolver Commitment outstanding at any time, if Agent deems such
Revolver Loans necessary or desirable to preserve or protect Collateral, or to
enhance the collectibility or repayment of Obligations; or (b) to pay any other
amounts chargeable to Obligors under any Loan Documents, including costs, fees
and expenses. All Protective Advances allocable to the Singapore Obligations (as
determined by Agent) shall be Singapore Obligations, secured by the applicable
Collateral; all Protective Advances allocable to the U.S. Obligations (as
determined by Agent) shall be U.S. Obligations, secured by the applicable
Collateral. All Protective Advances shall be treated for all purposes as
Extraordinary Expenses. Each Lender shall participate in each Protective Advance
on a Pro Rata basis. Required Lenders may at any time revoke Agent’s authority
to make further Protective Advances by written notice to Agent. Absent such
revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.

2.1.7. Increases in Revolver Commitments.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

39



--------------------------------------------------------------------------------

(a) Provided there exists no Default or Event of Default, and subject to the
other terms and conditions of this Section 2.1.7, upon notice to Agent and
Lenders Borrower Agent (on behalf of Borrowers) may request, twice during the
term of this Agreement, that the Revolver Commitments be increased by an
aggregate amount equal to $30,000,000. Each Lender shall notify Agent within 10
Business Days from the date of delivery of each such notice whether or not it
agrees to increase its Revolver Commitment and, if so, whether by an amount
equal to, greater than, or less than its Pro Rata share of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolver Commitment. Agent shall notify Borrower
Agent and each Lender of the Lenders’ responses to each request made hereunder.
If the existing Lenders shall have declined to provide the full amount of the
requested increase, to achieve the full amount of the requested increase Agent
may (in consultation with Borrower Agent), request that additional lending
institutions that constitute Eligible Assignees become Lenders pursuant to a
joinder agreement in form and substance satisfactory to Agent and its counsel.
Nothing in this Agreement shall be construed to obligate any Lender to increase
its Revolver Commitment.

(b) If the Revolver Commitments are increased in accordance with this
Section 2.1.7, Agent and Borrowers shall determine the effective date of each
such increase in the Revolver Commitment (the date of each such increase being
the “Increase Effective Date”), and Agent shall determine the final allocation
of such increase. Agent shall promptly notify Borrower Agent and the Lenders of
the final allocation of such increase and the applicable Increase Effective
Date. As a condition precedent to such increase, (i) Agent shall have received
amendments to this Agreement and the Loan Documents, joinder agreements, and all
other promissory notes, agreements, documents and instruments requested by Agent
in its discretion; and (ii) Borrowers shall (A) pay to Agent (1) for the account
of each Lender that is increasing its Revolver Commitment, a closing fee as
agreed by Borrower Agent and such Lenders, and (2) for Agent’s own account the
fees and reasonable expenses of Agent incurred in connection with such increase;
and (B) deliver to Agent a certificate of a Senior Officer of Borrower Agent
dated as of the applicable Increase Effective Date, certifying (1) attached true
and correct copies of the resolutions adopted by Borrowers approving or
consenting to such increase, and (2) that, before and after giving effect to
such increase, (x) the representations and warranties contained in Section 9 of
the Agreement and the other Loan Documents are true and correct in all material
respects on and as of the applicable Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (y) no Default or Event of Default exists.

2.2. Letter of Credit Facility.

2.2.1. Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

40



--------------------------------------------------------------------------------

the Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:

(a) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance from the applicable Borrower (or Borrower Agent on behalf of
Singapore Borrower); (ii) each LC Condition is satisfied; and (iii) if a
Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and Issuing Bank to eliminate any funding
risk associated with the Defaulting Lender. If Issuing Bank receives written
notice from a Lender at least five Business Days before issuance of a Letter of
Credit that any LC Condition has not been satisfied, Issuing Bank shall have no
obligation to issue the requested Letter of Credit (or any other) until such
notice is withdrawn in writing by that Lender or until Required Lenders have
waived such condition in accordance with this Agreement. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.

(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

41



--------------------------------------------------------------------------------

delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any. Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.2.2. Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit, the
applicable Borrower shall pay to Issuing Bank, on the same day (“Reimbursement
Date”), the amount paid by Issuing Bank under such Letter of Credit, together
with interest at the interest rate for U.S. Base Rate Revolver Loans, in the
case of the U.S. LC Obligations, and the Singapore Base Rate Revolver Loans, in
the case of the Singapore LC Obligations, in each case from the Reimbursement
Date until payment by the applicable Borrower. The obligation of each Borrower
to reimburse Issuing Bank for any payment made under a Letter of Credit issued
on its behalf shall be absolute, unconditional and irrevocable, and shall be
paid without regard to any lack of validity or enforceability of any such Letter
of Credit or the existence of any claim, setoff, defense or other right that any
Borrower may have at any time against the beneficiary. Whether or not a Borrower
or Borrower Agent submits a Notice of Borrowing, U.S. Borrower shall be deemed
to have requested a Borrowing of U.S. Base Rate Revolver Loans and/or Singapore
Borrower shall be deemed to have requested a Borrowing of Singapore Base Rate
Revolver Loans, in each case in an amount necessary to pay all amounts due
Issuing Bank by such Borrower on the applicable Reimbursement Date and each
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Revolver Commitments

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

42



--------------------------------------------------------------------------------

have terminated, an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to such Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and the applicable Borrower does not reimburse such payment on
the applicable. Reimbursement Date, Agent shall promptly notify Lenders and each
Lender shall promptly (within one Business Day) and unconditionally pay to
Agent, for the benefit of Issuing Bank, such Lender’s Pro Rata share of such
payment. Upon request by a Lender, Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

2.2.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Aggregate Availability is less than zero, (c) after the
Commitment

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

43



--------------------------------------------------------------------------------

Termination Date, or (d) within 10 Business Days prior to the Revolver
Termination Date, each Borrower shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the stated amount of all its outstanding Letters of Credit
and pay to the applicable Issuing Bank the amount of all its other LC
Obligations. Each Borrower shall, within five Business Days after demand by the
applicable Issuing Bank or Agent from time to time, Cash Collateralize its LC
Obligations that relate to any Defaulting Lender. If either Borrower fails to
provide any Cash Collateral as required hereunder, Lenders may (and shall upon
direction of Agent) advance, as Revolver Loans to such Borrower (which Revolver
Loans shall accrue interest at the Base Rate plus (i) the Applicable Margin for
U.S. Base Rate Revolver Loans, in the case of U.S. Borrower, or (ii) the
Applicable Margin for Singapore Base Rate Loans, in the case of Singapore
Borrower), the amount of the Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied).

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a U.S. Base Rate Revolver Loan,
at the Base Rate in effect from time to time, plus the Applicable Margin for
U.S. Base Rate Revolver Loans; (ii) if a LIBOR Revolver Loan, at LIBOR for the
applicable Interest Period, plus the Applicable Margin for LIBOR Revolver Loans;
(iii) if a Singapore Base Rate Revolver Loan, at the Base Rate in effect from
time to time, plus the Applicable Margin for Singapore Base Rate Revolver Loans;
(iv) if a SIBOR Revolver Loan, at SIBOR for the applicable Interest Period, plus
the Applicable Margin for SIBOR Revolver Loans; (v) if a Singapore Swap Rate
Revolver Loan, at the SWAP Rate for the applicable Interest Period, plus the
Applicable Margin for Singapore Swap Rate Revolver Loans; (vi) if any other
Singapore Obligation (including, to the extent permitted by law, interest not
paid when due), at the Base Rate in effect from time to time, plus the
Applicable Margin for Singapore Base Rate Revolver Loans; and (vii) if any other
U.S. Obligation (including, to the extent permitted by law, interest not paid
when due), at the Base Rate in effect from time to time, plus the Applicable
Margin for U.S. Base Rate Revolver Loans. Interest shall accrue from the date
the Revolver Loan is advanced or the Obligation is incurred or payable, until
paid by the applicable Borrower. If a Revolver Loan is repaid on the same day
made, one day’s interest shall accrue.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for such added cost and expense.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

44



--------------------------------------------------------------------------------

(c) Interest accrued on the Revolver Loans shall be due and payable in arrears,
(i) on the first day of each month, in the case of each Base Rate Revolver Loan,
and on the last day of each applicable Interest Period, in the case of each
Fixed Rate Loan; (ii) on any date of prepayment, with respect to the principal
amount of Revolver Loans being prepaid; and (iii) on the Commitment Termination
Date. Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand. Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.

3.1.2. Application to Fixed Rate Loans.

(a) Each Borrower (or Borrower Agent on behalf of Singapore Borrower) may on any
Business Day, subject to delivery of a Notice of Conversion/Continuation, elect
to convert any portion of its Base Rate Revolver Loans to, or to continue any
Fixed Rate Loan at the end of its Interest Period as, a LIBOR Revolver Loan, in
the case of U.S. Borrower, or a SIBOR Revolver Loan or a Singapore Swap Rate
Revolver Loan, in the case of Singapore Borrower. During any Default or Event of
Default, Agent may (and shall at the direction of Required Lenders) declare that
no Revolver Loan may be made, converted or continued as a Fixed Rate Loan.

(b) Whenever a Borrower desires to convert or continue Revolver Loans as Fixed
Rate Loans, such Borrower (or Borrower Agent on behalf of Singapore Borrower)
shall give Agent a Notice of Conversion/Continuation, no later than 11:00 a.m.
(Local Time) at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the aggregate principal amount of Revolver Loans
to be converted or continued, the conversion or continuation date (which shall
be a Business Day), and the duration of the Interest Period (which shall be
deemed to be 30 days if not specified). If, upon the expiration of any Interest
Period in respect of any Fixed Rate Loans, the applicable Borrower shall have
failed to deliver a Notice of Conversion/Continuation, it shall be deemed to
have elected to convert (a) such Fixed Rate Loans that are LIBOR Revolver Loans
into U.S. Base Rate Revolver Loans, and (b) such Fixed Rate Loans that are SIBOR
Revolver Loans or Singapore Swap Rate Revolver Loans into Singapore Base Rate
Revolver Loans.

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any Fixed Rate Loan, the applicable Borrower shall select an
interest period (“Interest Period”) to apply, which interest period shall be 30,
60, or 90 days; provided, however, that:

(a) the Interest Period shall commence on the date the Revolver Loan is made or
continued as, or converted into, the applicable Fixed Rate Loan, and shall
expire on the numerically corresponding day in the calendar month at its end;

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

45



--------------------------------------------------------------------------------

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4. Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining the interest rate for any Fixed Rate Loan, due to any
circumstance affecting the applicable interbank market, adequate and fair means
do not exist for ascertaining the applicable interest rates related thereto,
then Agent shall immediately notify Borrower Agent of such determination. Until
Agent notifies Borrower Agent that such circumstance no longer exists, the
obligation of Lenders to make the affected Fixed Rate Loans shall be suspended
and no further Revolver Loans may be converted into or continued as such
affected Fixed Rate Loans.

3.2. Fees.

3.2.1. Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders, a per annum fee equal to the unused line fee referred to in the
definition of Applicable Margin on the amount by which the Revolver Commitments
exceed the average daily balance of Revolver Loans and stated amount of Letters
of Credit during any month. Such fee shall be payable in arrears, on the first
day of each month and on the Commitment Termination Date.

3.2.2. LC Facility Fees. (a) (i) U.S. Borrower shall pay to Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Applicable Margin in effect for
LIBOR Revolver Loans on the average daily stated amount of U.S. Letters of
Credit, and (ii) Singapore Borrower shall pay to Agent, for the benefit of
Lenders, a fee equal to the Applicable Margin in effect for SIBOR Revolver Loans
on the average daily stated amount of Singapore Letters of Credit, in each case
which fees shall be payable monthly in arrears, on the first day of each month;
(b) each Borrower shall pay to Agent, for its own account, a fronting fee equal
to 0.125% of the stated amount of each Letter of Credit issued on its behalf,
which fee shall be payable upon issuance of each Letter of Credit, on each one
year anniversary date of the issuance of each Letter of Credit and on the date
of any increase in the stated amount of any Letter of Credit made between any
such dates; and (c) each. Borrower shall pay to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of each Letter of
Credit issued on its behalf, in each case which charges shall be paid as and
when incurred. During an Event of Default, the fees payable under this
Section 3.2.2 shall be increased by 2% per annum.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

46



--------------------------------------------------------------------------------

3.2.3. Closing Fee. U.S. Borrower shall pay to Agent, for the Pro Rata benefit
of Lenders, a closing fee of $150,000, which shall be paid concurrently with the
funding of the initial Revolver Loans hereunder.

3.2.4. Agent Fees. In consideration of Agent’s syndication of the Revolver
Commitments and service as Agent hereunder, U.S. Borrower shall pay to Agent,
for its own account, the fees described in the Fee Letter.

3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.7, 3.9 or 5.8, submitted to Borrower Agent by
Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.

3.4. Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all reasonable
legal, accounting, appraisal, consulting, and other fees, costs and expenses
(including, without limitation, reasonable travel expenses) incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. All reasonable legal,
accounting and consulting fees shall be charged to Borrowers by Agent’s
professionals at their full hourly rates, regardless of any reduced or
alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to this or any other
transaction. If, for any reason (including inaccurate reporting on financial
statements or a Compliance Certificate), it is determined that a higher
Applicable Margin should have applied to a period than was actually applied,
then the proper margin shall be applied retroactively and Borrowers shall
immediately pay to Agent, for the Pro Rata benefit of Lenders, an amount equal
to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid. All amounts
payable by Borrowers under this Section shall be due and payable on demand.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

47



--------------------------------------------------------------------------------

its applicable Lending Office to make, maintain or fund a Fixed Rate Loan, or to
determine or charge interest rates with respect thereto, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the applicable interbank
market, then, on notice thereof by such Lender to Agent, any obligation of such
Lender to make or continue affected Fixed Rate Loans or to convert U.S. Base
Rate Revolver Loans to LIBOR Revolver Loans, or Singapore Base Rate Revolver
Loans to SIBOR Revolver Loans or Singapore Swap Rate Revolver Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, Borrowers
shall prepay or, if applicable, convert all affected Fixed Rate Loans of such
Lender to U.S. Base Rate Revolver Loans, in the case the affected Fixed Rate
Loan is a LIBOR Revolver Loan, or to Singapore Base Rate Revolver Loans, in the
case the affected Fixed Rate Loan is a SIBOR Revolver Loan or a Singapore Swap
Rate Revolver Loan, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain the affected Fixed Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
the affected Fixed Rate Loans. Upon any such prepayment or conversion, Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a Fixed Rate Loan that (a) Dollar deposits are not being
offered to banks in the applicable interbank market for the applicable amount
and Interest Period of such affected Fixed Rate Loan, (b) adequate and
reasonable means do not exist for determining the interest rate with respect
thereto for the requested Interest Period, or (c) the interest rate with respect
to an affected Fixed Rate Loan for the requested Interest Period does not
adequately and fairly reflect the cost to such Lenders of funding such affected
Fixed Rate Loan, then Agent will promptly so notify Borrower Agent and each
Lender. Thereafter, the obligation of Lenders to make or maintain such Type of
Fixed Rate Loans shall be suspended until Agent (upon instruction by Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower Agent may
revoke any pending request for a Borrowing of, conversion to or continuation of
an affected Fixed Rate Loan or, failing that, will be deemed to have submitted a
request for a U.S. Base Rate Revolver Loan, in the case the affected Fixed Rate
Loan is a LIBOR Revolver Loan, or a Singapore Base Rate Revolver Loan, in the
case the affected Fixed Rate Loan is a SIBOR Revolver Loan or a Singapore Swap
Rate Revolver Loan.

3.7. Increased Costs; Capital Adequacy.

3.7.1. Change in Law. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR, SIBOR or the SWAP Rate, as
applicable) or Issuing Bank;

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

48



--------------------------------------------------------------------------------

(b) subject any Lender or Issuing Bank to any Tax with respect to any Revolver
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.8 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or Issuing Bank); or

(c) impose on any Lender or Issuing Bank or the applicable interbank market any
other condition, cost or expense affecting any Revolver Loan, Loan Document,
Letter of Credit or participation in LC Obligations; and the result thereof
shall be to increase the cost to such Lender of making or maintaining any Fixed
Rate Loan (or of maintaining its obligation to make any such Fixed Rate Loan),
or to increase the cost to such Lender or Issuing Bank of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Issuing Bank, Borrowers will pay to such Lender or Issuing Bank, as applicable,
such additional amount or amounts as will compensate such Lender or Issuing
Bank, as applicable, for such additional costs incurred or reduction suffered.

3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Revolver Loans, Letters of Credit or participations in LC Obligations, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
Issuing Bank’s and holding company’s policies with respect to capital adequacy),
then from time to time Borrowers will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate it or its
holding company for any such reduction suffered.

3.7.3. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

49



--------------------------------------------------------------------------------

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if either Borrower is required to pay
additional amounts with respect to a Lender under Section 5.8, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it. Borrowers shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, any Fixed Rate Loan does not
occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a Fixed Rate Loan occurs on a day other than the end of its
Interest Period, or (c) Borrowers fail to repay a Fixed Rate Loan when required
hereunder, then Borrowers shall pay to Agent its customary administrative charge
and to each Lender all losses and expenses that it sustains as a consequence
thereof, including loss of anticipated profits and any loss or expense arising
from liquidation or redeployment of funds or from fees payable to terminate
deposits of matching funds. Lenders shall not be required to purchase Dollar
deposits in the applicable interbank market or any other offshore Dollar market
to fund any applicable Fixed Rate Loan, but the provisions hereof shall be
deemed to apply as if each Lender had purchased such deposits to fund the
applicable Fixed Rate Loans.

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to the applicable Borrower. In determining whether the
interest contracted for, charged or received by Agent or a Lender exceeds the
maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

3.11. Market Disruption Event. If a Market Disruption Event occurs:

(a) the rate of interest of each Lender’s share of the relevant SIBOR Revolver
Loan or Singapore SWAP Rate Revolver Loan for the applicable Interest Period
shall be the rate per annum equal to the sum of:

(i) the Applicable Margin; plus

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

50



--------------------------------------------------------------------------------

(ii) the higher of (x) the rate notified to Agent by such Lender, as soon as
practicable and in any event before interest is due to be paid in respect of
such Interest Period, to be that which expresses as a percentage rate per annum
the cost to such Lender of funding such Loan from whatever source such Lender
may reasonably select and (y) SIBOR or the SWAP Rate, as applicable; and

(b) (i) if Agent or Singapore Borrower requires, Agent and Singapore Borrower
shall enter into negotiations (for a period of not more than 30 days) with a
view to agreeing on a substitute basis for determining the applicable rate of
interest;

(ii) any alternative interest rate agreed to between Agent and Singapore
Borrower pursuant to the preceding clause (i) above shall, with the prior
consent of all Lenders and Borrowers, be binding on all Lenders and Borrowers.

For the avoidance of doubt, in the event that no substitute basis for
determining the rate of interest is agreed at the end of such 30 day period, the
rate of interest with respect to relevant Loans shall continue to be determined
in accordance with the terms of this Agreement.

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Revolver Loans.

4.1.1. Notice of Borrowing.

(a) Whenever a Borrower desires funding of a Borrowing of Revolver Loans,
Borrower (or Borrower Agent on behalf of Singapore Borrower) shall give Agent a
Notice of Borrowing (which Notice of Borrowing, in the case of Singapore
Borrower, shall be in the form of Exhibit E, unless otherwise agreed by Agent)
Such notice must be received by Agent no later than 11:00 a.m. (Local Time)
(i) on the Business Day of the requested funding date, in the case of Base Rate
Revolver Loans, and (ii) at least three Business Days prior to the requested
funding date, in the case of Fixed Rate Loans. Notices received after 11:00 a.m.
(Local Time) shall be deemed received on the next Business Day. Each Notice of
Borrowing shall be irrevocable and shall specify (A) the principal amount of the
Borrowing, (B) the requested funding date (which must be a Business Day),
(C) the Type of Revolver Loan that is requested, and (D) in the case of
requested Fixed Rate Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).

(b) Unless payment is otherwise timely made by the applicable Borrower, the
becoming due of any Obligations (whether principal, interest, fees or other
charges, including Extraordinary Expenses, LC Obligations, Cash Collateral and
Bank Product Debt) shall be deemed to be a request for U.S. Base Rate Revolver
Loans, in the case of

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

51



--------------------------------------------------------------------------------

any of the foregoing constituting U.S. Obligations, and Singapore Base Rate
Revolver Loans, in the case of any of the foregoing constituting Singapore
Obligations, in each case on the due date, in the amount of such Obligations.
The proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant Obligation. In addition, Agent may, at its option, charge such
Obligations against any operating, investment or other account of the applicable
Borrower maintained with Agent or any of its Affiliates.

(c) If any Borrower establishes a controlled disbursement account with Agent or
any Affiliate of Agent, then the presentation for payment of any check or other
item of payment drawn on such account at a time when there are insufficient
funds to cover it shall be deemed to be a request for U.S. Base Rate Revolver
Loans, in the case of any of the foregoing relating to the U.S. Obligations, and
Singapore Base Rate Revolver Loans, in the case of any of the foregoing relating
to the Singapore Obligations, in each case on the date of such presentation, in
the amount of the check and items presented for payment. The proceeds of such
Revolver Loans may be disbursed directly to the controlled disbursement account
or other appropriate account.

4.1.2. Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon (Local Time) on the
proposed funding date for Base Rate Revolver Loans or by 3:00 p.m. (Local Time)
at least two Business Days before any proposed funding of Fixed Rate Loans. Each
Lender shall fund to Agent such Lender’s Pro Rata share of the Borrowing to the
account specified by Agent in immediately available funds not later than 2:00
p.m. (Local Time) on the requested funding date, unless Agent’s notice is
received after the times provided above, in which event Lender shall fund its
Pro Rata share by 11:00 a.m. (Local Time) on the next Business Day. Subject to
its receipt of such amounts from Lenders, Agent shall disburse the proceeds of
the Revolver Loans as directed by the applicable Borrower (or Borrower Agent on
behalf of such Borrower). Unless Agent shall have received (in sufficient time
to act) written notice from a Lender that it does not intend to fund its Pro
Rata share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to the applicable Borrower. If a Lender’s share of any
Borrowing or of any settlement pursuant to Section 4.1.3(b) is not received by
Agent, then the applicable Borrower agrees to repay to Agent on demand the
amount of such share, together with interest thereon from the date disbursed
until repaid, at the rate applicable to the Borrowing.

4.1.3. Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $4,000,000, unless the
funding is

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

52



--------------------------------------------------------------------------------

specifically required to be made by all Lenders hereunder. Each Swingline Loan
shall constitute a Revolver Loan for all purposes, except that payments thereon
shall be made to Agent for its own account. The obligation of Borrowers to repay
Swingline Loans shall be evidenced by the records of Agent and need not be
evidenced by any promissory note.

(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place on a date determined from time to time by
Agent, which shall occur at least once each week. On each settlement date,
settlement shall be made with each Lender in accordance with the Settlement
Report delivered by Agent to Lenders. Between settlement dates, Agent may in its
discretion apply payments on Revolver Loans to Swingline Loans, regardless of
any designation by Borrower or any provision herein to the contrary. Each
Lender’s obligation to make settlements with Agent is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied. If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in each unpaid Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one Business Day after Agent’s request therefor.

4.1.4. Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Revolver Loans, effect selections of interest rates, and transfer funds
to or on behalf of Borrowers based on telephonic or e-mailed instructions. The
applicable Borrower (or the Borrower Agent) shall confirm each such request by
prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern. Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.

4.2. Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Revolver Loan, to make
any payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
that, solely for purposes of

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

53



--------------------------------------------------------------------------------

determining a Defaulting Lender’s right to vote on matters relating to the Loan
Documents and to share in payments, fees and Collateral proceeds thereunder, a
Defaulting Lender shall not be deemed to be a “Lender” until all its defaulted
obligations have been cured.

4.3. Number and Amount of Fixed Rate Loans; Determination of Rate. Each
Borrowing of Fixed Rate Loans when made shall be in a minimum amount of
$1,000,000, plus any increment of $100,000 in excess thereof. No more than 6
Borrowings of Fixed Rate Loans may be outstanding at any time, and all Fixed
Rate Loans of a Borrower having the same length and beginning date of their
Interest Periods shall be aggregated together and considered one Borrowing for
this purpose. Upon determining the applicable interest rate for any Interest
Period requested by a Borrower, Agent shall promptly notify Borrower Agent
thereof by telephone or electronically and, if requested by Borrower Agent,
shall confirm any telephonic notice in writing.

4.4. Borrower Agent. Each Borrower hereby designates U.S. Borrower (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Revolver Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications with Agent,
Issuing Bank or any Lender, preparation and delivery of Borrowing Base and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with Agent,
Issuing Bank or any Lender. Borrower Agent hereby accepts such appointment.
Agent and Lenders shall be entitled to rely upon, and shall be fully protected
in relying upon, any notice or communication (including any notice of borrowing)
delivered by Borrower Agent on behalf of any Borrower. Agent and Lenders may
give any notice or communication with a Borrower hereunder to Borrower Agent on
behalf of such Borrower. Each of Agent, Issuing Bank and Lenders shall have the
right, in its discretion, to deal exclusively with Borrower Agent for any or all
purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it.

4.5. One Obligation. The Revolver Loans, LC Obligations and other Obligations
shall constitute one general obligation of U.S. Borrower and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s Lien upon
all Collateral of U.S. Borrower; provided, however, that Agent and each Lender
shall be deemed to be a creditor of, and the holder of a separate claim against,
each Borrower to the extent of U.S. Borrower’s liability with respect to the
Singapore Obligations.

4.6. Effect of Termination. On the effective date of any termination of the
Revolver Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products (including, only
with the consent of Agent, any Cash Management Services). Agent shall retain its
Liens in the Collateral and all of its rights and remedies under the Loan
Documents until Full Payment of the Obligations. Notwithstanding

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

54



--------------------------------------------------------------------------------

Full Payment of the Obligations, Agent shall not be required to terminate its
Liens in any Collateral unless, with respect to any damages Agent may incur as a
result of the dishonor or return of Payment Items applied to Obligations, Agent
receives (a) a written agreement, executed by Borrowers and any Person whose
advances are used in whole or in part to satisfy the Obligations, indemnifying
Agent and Lenders from any such damages; or (b) such Cash Collateral as Agent,
in its discretion, deems necessary to protect against any such damages. Sections
2.2, 3.4, 3.7, 3.9, 5.5, 5.8, 5.9, 12, 14.2 and this Section, and the obligation
of each Obligor and Lender with respect to each indemnity given by it in any
Loan Document, shall survive Full Payment of the Obligations and any release
relating to this credit facility.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon (Local Time) on the due date. Any payment after such time shall
be deemed made on the next Business Day. Any payment of a Fixed Rate Loan prior
to the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Any prepayment of Revolver Loans shall be applied (a) in the case
of U.S. Borrower, first, to U.S. Base Rate Revolver Loans and then to LIBOR
Revolver Loans and (b) in the case of Singapore Borrower, first, to Singapore
Base Rate Revolver Loans, second, to Singapore Swap Rate Revolver Loans and
third, to SIBOR Revolver Loans.

5.2. Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. All Net Proceeds shall be applied to the Revolver Loans; provided, that
(a) the Net Proceeds from the property and assets of Singapore Borrower or
Foreign Subsidiaries shall be applied solely to the Singapore Obligations, and
(b) the Net Proceeds from the property or assets of U.S. Borrower and Domestic
Subsidiaries shall be applied, first, to the U.S. Obligations and, second,
following Full Payment of the U.S. Obligations, to the Singapore Obligations.
Notwithstanding anything herein to the contrary, if an Overadvance exists, the
applicable Borrower shall, on the sooner of Agent’s demand or the first Business
Day after such Borrower has knowledge thereof, repay its outstanding Revolver
Loans in an amount sufficient to reduce the principal balance of Revolver Loans
to the U.S. Borrowing Base or Singapore Borrowing Base, as the case may be.

5.3. Payment of Other Obligations. Obligations other than Revolver Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by the
applicable Borrower as provided in the Loan Documents or, if no payment date is
specified, on demand.

5.4. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

55



--------------------------------------------------------------------------------

set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens securing such
Obligation, rights and remedies relating thereto, shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred.

5.5. Post-Default Allocation of Payments.

5.5.1. Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the U.S. Obligations or the Singapore
Obligations, as the case may be,, whether arising from payments by Obligors,
realization on Collateral, setoff or otherwise, shall be allocated to such
Obligations as follows:

(a) FIRST, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;

(b) SECOND, to all amounts owing to Agent on Swingline Loans;

(c) THIRD, to all amounts owing to Issuing Bank on LC Obligations;

(d) FOURTH, to all Obligations constituting fees (excluding amounts relating to
Bank Products);

(e) FIFTH, to all Obligations constituting interest (excluding amounts relating
to Bank Products);

(f) SIXTH, to provide Cash Collateral for outstanding Letters of Credit;

(g) SEVENTH, to all other Obligations, other than Bank Product Debt; and

(h) LAST, to Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Notwithstanding the above, any application of
proceeds from Collateral that does not secure the U.S. Obligations shall be made
solely in respect of the Singapore Obligations. The allocations set forth in
this Section are solely to determine the rights and priorities of Agent and
Lenders as among themselves, and may be changed by agreement among them without
the consent of any Obligor. This Section is not for the benefit of or
enforceable by any Borrower.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

56



--------------------------------------------------------------------------------

5.5.2. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.6. Application of Payments. The ledger balance in the main Dominion Account of
Singapore Borrower as of the end of a Business Day shall be applied to the
Singapore Obligations at the beginning of the next Business Day. During any
Trigger Period the ledger balance in the main Dominion Account of U.S. Borrower
as of the end of a Business Day shall be applied, first, to the U.S.
Obligations, and second, following Full Payment of the U.S. Obligations, to the
Singapore Obligations, in each case at the beginning of the next Business Day.
If, as a result of such application from a Dominion Account, a credit balance
exists, the balance shall not accrue interest in favor of Borrowers and shall be
made available to the applicable Borrower as long as no Default or Event of
Default exists. Each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds, and agrees that Agent shall
have the continuing, exclusive right to apply and reapply same against any
Obligations that such Collateral secures, in such manner as Agent deems
advisable.

5.7. Loan Account; Account Stated.

5.7.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of each Borrower resulting from each Revolver Loan or issuance of a Letter of
Credit from time to time. Any failure of Agent to record anything in the Loan
Account, or any error in doing so, shall not limit or otherwise affect the
obligation of such Borrower to pay any amount owing hereunder. Agent may
maintain a single Loan Account in the name of Borrower Agent.

5.7.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8. Taxes.

5.8.1. Payments Free of Taxes. Except as otherwise provided herein, all payments
by Obligors of Obligations shall be free and clear of and without reduction for
any Taxes. If Applicable Law requires any Obligor or Agent to withhold or deduct
any Tax (including backup withholding or withholding Tax), the withholding or
deduction shall be based on information provided pursuant to Section 5.9 and
Agent shall pay the

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

57



--------------------------------------------------------------------------------

amount withheld or deducted to the relevant Governmental Authority. If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by Borrowers shall be increased so that Agent, Lender or Issuing
Bank, as applicable, receives an amount equal to the sum it would have received
if no such withholding or deduction (including deductions applicable to
additional sums payable under this Section) had been made. Without limiting the
foregoing, Borrowers shall timely pay all Other Taxes to the relevant
Governmental Authorities.

5.8.2. Payment. Borrowers shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.8. A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error. As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent.

5.9. Lender Tax Information.

5.9.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

5.9.2. Documentation. If a Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower Agent IRS
Form W-9 or such other documentation or information prescribed by Applicable Law
or reasonably requested by Agent or Borrower Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
If any Foreign Lender is entitled to any exemption from or reduction of
withholding tax for payments with respect to the Obligations, it shall deliver
to Agent and Borrower Agent, on or prior to the date on which it becomes a
Lender hereunder (and from time to time thereafter upon request

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

58



--------------------------------------------------------------------------------

by Agent or Borrower Agent, but only if such Foreign Lender is legally entitled
to do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income
tax treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS
Form W-8IMY and all required supporting documentation; (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.

5.9.3. Lender Obligations. Each Lender and Issuing Bank shall promptly notify
Borrower Agent and Agent of any change in circumstances that would change any
claimed Tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrowers and Agent for any Taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred by or
asserted against a Borrower or Agent by any Governmental Authority due to such
Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in,
any documentation required to be delivered by it pursuant to this Section 5.9.
Each Lender and Issuing Bank authorizes Agent to set off any amounts due to
Agent under this Section 5 against any amounts payable to such Lender or Issuing
Bank under any Loan Document.

5.10. Nature and Extent of Certain Liabilities.

5.10.1. Joint and Several Liability. U.S. Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, the Singapore Obligations. U.S.
Borrower agrees that such guaranty obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Full Payment thereof, and that such guaranty is absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Singapore Obligations or Loan Document, or any other document, instrument or
agreement to which Singapore Borrower is or may become a party or be bound;
(b) the absence of any action to enforce this Agreement (including this Section)
or any other Loan Document, or any waiver, consent or indulgence of any kind by
Agent or any Lender with respect thereto; (c) the existence, value or condition
of, or failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Singapore Obligations or any action, or the absence of any
action, by Agent or any Lender in respect thereof (including the release of any
security or guaranty); (d) the insolvency of Singapore Borrower; (e) any
election by Agent or any Lender in an

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

59



--------------------------------------------------------------------------------

Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by Singapore Borrower in
connection with any Insolvency Proceeding; (g) the disallowance of any claims of
Agent or any Lender against Singapore Borrower for the repayment of any
Obligations in connection with any Insolvency Proceeding or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations. U.S. Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.

5.10.2. Extent of Liability; Contribution.

(a) Notwithstanding Section 5.10.1, U.S. Borrower shall not make any payment
pursuant thereto if, as a result thereof, such payment would be rendered
voidable or avoidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.

(b) Nothing contained in this Section 5.10 shall limit the liability of U.S.
Borrower to pay Revolver Loans made directly or indirectly to U.S. Borrower
(including Revolver Loans advanced to Singapore Borrower and then re-loaned or
otherwise transferred to, or for the benefit of, U.S. Borrower), LC Obligations
relating to Letters of Credit issued to support U.S. Borrower’s business, and
all accrued interest, fees, expenses and other related Obligations with respect
thereto, for which U.S. Borrower shall be primarily liable for all purposes
hereunder

5.10.3. Subordination. U.S. Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

5.10.4. Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers in order to finance Borrowers’
business most efficiently and economically. Borrowers’ business is a mutual and
collective enterprise, and Borrowers believe that consolidation of their credit
facility will enhance the borrowing power of each Borrower and ease the
administration of their relationship with Lenders, all to the mutual advantage
of Borrowers. Borrowers acknowledge and agree that Agent’s and Lenders’
willingness to extend credit to Borrowers and to administer the Collateral on a
combined basis, as set forth herein, is done solely as an accommodation to
Borrowers and at Borrowers’ request.

5.10.5. Waivers. Each Borrower expressly waives all rights that it may have now
or in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to,

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

60



--------------------------------------------------------------------------------

proceeding against such Borrower. Each Borrower waives all defenses available to
a surety, guarantor or accommodation co-obligor other than Full Payment of all
Obligations. It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.10 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Revolver Loans and issue Letters of Credit. Agent
and Lenders may, in their discretion, pursue such rights and remedies as they
deem appropriate, including realization upon Collateral by judicial foreclosure
or non judicial sale or enforcement, without affecting any rights and remedies
under this Section 5.10. If, in taking any action in connection with the
exercise of any rights or remedies, Agent or any Lender shall forfeit any other
rights or remedies, including the right to enter a deficiency judgment against
any Borrower or other Person, whether because of any Applicable Laws pertaining
to “election of remedies” or otherwise, each Borrower consents to such action
and waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Person. Agent may bid all or a portion
of the Obligations at any foreclosure or trustee’s sale or at any private sale,
and the amount of such bid need not be paid by Agent but shall be credited
against the Obligations. The amount of the successful bid at any such sale,
whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.10, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Revolver Loans. In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Revolver Loan, issue any Letter of Credit, or otherwise extend credit
to Borrowers hereunder, until the date (“Closing Date”) that each of the
following conditions has been satisfied:

(a) Notes shall have been executed by Borrowers and delivered to each Lender
that requests issuance of a Note. Each other Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

61



--------------------------------------------------------------------------------

(b) Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its first priority Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.

(c) Agent shall have received all notices of assignment and acknowledgments
thereto signed by each Person to whom that notice or acknowledgment was
addressed, all as required in accordance with Clause 3 (Notices) of the
Singapore Debenture and Clause 5 (Perfection) of the UK Debenture.

(d) [Reserved]

(e) Agent shall have received from U.S. Borrower the original share certificate
in respect of the Equity Interests of MFlex Cayman, together with signed but
undated blank stock transfer forms in respect thereof and evidence of the
completion of all filings with applicable Governmental Authorities.

(f) Agent shall have received from MFlex Cayman the original share certificates
in respect of the Equity Interests of Singapore Borrower, together with signed
but undated blank share transfer forms in respect thereof and evidence of the
completion of all filings with applicable Governmental Authorities.

(g) Agent shall have received true and correct copies of the Pelikon Notes and
the Pelikon Contingent Note.

(h) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox (if any), in form and substance
satisfactory to Agent.

(i) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to any Revolver Loans made on the Closing Date and
transactions hereunder, (i) such Borrower is Solvent; (ii) no Default or Event
of Default exists; (iii) the representations and warranties set forth in
Section 9 are true and correct; and (iv) such Borrower has complied with all
agreements and conditions to be satisfied by it under the Loan Documents.

(j) Agent shall have received a certificate of a director or secretary or
assistant secretary of each Obligor, certifying (i) that attached copies of such
Obligor’s Organic Documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

62



--------------------------------------------------------------------------------

facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(k) Agent shall have received a written opinion of Morrison & Foerster LLP,
Rajah & Tann LLP, Mayer Brown International LLP, Maples and Calder and Burges
Salmon, each in form and substance satisfactory to Agent.

(l) Agent shall have received copies of the charter documents of each Obligor,
which charter documents in the case of US Borrower and Aurora Optical shall be
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received, where
available, good standing certificates for each Obligor, issued by the Secretary
of State or other appropriate official of such Obligor’s jurisdiction of
organization and each jurisdiction where such Obligor’s conduct of business or
ownership of Property necessitates qualification.

(m) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by U.S. Borrower and other Obligors (other
than Singapore Borrower), all in compliance with the Loan Documents.

(n) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent. No material adverse change in the financial
condition of any Obligor or in the quality, quantity or value of any Collateral
shall have occurred since September 30, 2008.

(o) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(p) Agent shall have received a Borrowing Base Certificate for each Borrower
prepared as of January 31, 2009. Upon giving effect to the initial funding of
Revolver Loans and issuance of Letters of Credit, and the payment by Borrowers
of all fees and expenses incurred in connection herewith as well as any payables
stretched beyond their customary payment practices, the Aggregate Availability
shall be at least $30,000,000.

(q) Agent shall have received the initial Capital Expenditures Budget for the
period from October 1, 2008 to September 30, 2009.

6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Revolver Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of a Borrower, unless the following conditions are satisfied:

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

63



--------------------------------------------------------------------------------

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied;

(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Revolver Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by the applicable Borrower that the foregoing conditions are
satisfied on the date of such request and on the date of such funding, issuance
or grant. As an additional condition to any funding, issuance or grant, Agent
shall have received such other information, documents, instruments and
agreements as it deems appropriate in connection therewith.

SECTION 7. COLLATERAL

7.1. Grant of Security Interest

7.1.1. Grant of Security Interest by Borrowers. To secure the prompt payment and
performance of all Obligations, in the case of U.S. Borrower, and Singapore
Obligations, in the case of Singapore Borrower, each Borrower hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in and
Lien upon all of the following personal Property of such Borrower, whether now
owned or hereafter acquired, and wherever located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims;

(d) all Deposit Accounts;

(e) all Documents;

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

64



--------------------------------------------------------------------------------

(f) all General Intangibles, excluding Intellectual Property;

(g) all Goods, including Inventory and fixtures but excluding Equipment;

(h) all Instruments;

(i) all Investment Property,;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) without limiting the other terms of this Section, all Equity Interests
described on Part A of Schedule 7.1 attached hereto (as such Schedule may be
amended or supplemented from time to time, collectively, the “Pledged Equity
Interests”), together with all other Equity Interests of each Subsidiary of
Borrowers (other than MFC1, MFC2, M-Flex Chengdu Co., Ltd. and MFlex Malaysia);

(n) all Pledged Notes described on Part B of Schedule 7.1 attached hereto (as
such Schedule may be amended or supplemented from time to time), together with
all other notes evidencing the Debt permitted by Section 10.2.1(m)
(collectively, the “Pledged Notes”);

(o) all accessions to, substitutions for, distributions, interest and other
payments and rights, and all replacements, products, and cash and non-cash
proceeds of the foregoing, including proceeds of and unearned premiums with
respect to insurance policies, and claims against any Person for loss, damage or
destruction of any Collateral; and

(p) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

7.1.2. Grant of Security Interest by Singapore Borrower. To secure the prompt
payment and performance of all Singapore Obligations, pursuant to the Singapore
Debenture Singapore Borrower has also granted to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon the personal
Property of Singapore Borrower as provided therein.

7.1.3. Obligations Secured Generally. Notwithstanding any provision of any Loan
Document to the contrary, in no event shall any assets of any Foreign Subsidiary
that is treated as a corporation for U.S. federal income tax purposes (including
any Equity

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

65



--------------------------------------------------------------------------------

Interest of any other Person owned by such Foreign Subsidiary) secure any
Obligations other than the Singapore Obligations; provided that notwithstanding
the foregoing, it is agreed that the U.S. Obligations are secured by (a) 66% of
the total combined voting power of all classes of Equity Interests of any
Foreign Subsidiary that are entitled to vote and 100% of the non-voting Equity
Interests of any Foreign Subsidiary that is treated as a corporation for U.S.
federal income tax purposes, in each case that is owned directly by U.S.
Borrower or a Domestic Subsidiary, and (b) 100% of the assets of any Foreign
Subsidiary that is not treated as a corporation for U.S. federal income tax
purposes (a “Pass-through Foreign Subsidiary”) that is owned directly by U.S.
Borrower or a Domestic Subsidiary; provided, further however, that if the assets
of such Pass-through Foreign Subsidiary include any Equity Interest in another
Foreign Subsidiary that is treated as a corporation for U.S. federal income tax
purposes (such other Foreign Subsidiary, a “CFC Foreign Subsidiary”), then such
Pass-through Foreign Subsidiary shall pledge 66% of the total combined voting
power of all classes of Equity Interests in such CFC Foreign Subsidiary that are
entitled to vote and 100% of the non-voting Equity Interests in such CFC Foreign
Subsidiary. In the event the assets of the Pass-through Foreign Subsidiary
described in the immediately preceding sentence include any direct Equity
Interest in another Pass-through Foreign Subsidiary, then such other
Pass-through Foreign Subsidiary shall be subject to the obligations described in
the immediately preceding sentence.

7.2. Lien on Deposit Accounts; Cash Collateral.

7.2.1. Deposit Accounts. U.S. Borrower hereby grants to Agent, for the benefit
of Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of U.S. Borrower, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept,
to secure all of the Obligations. U.S. Borrower hereby authorizes and directs
each bank or other depository to deliver to Agent, upon request during any
Trigger Period, all balances in any Deposit Account maintained by U.S. Borrower,
without inquiry into the authority or right of Agent to make such request.

7.2.2. Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss on funds invested in Cash
Equivalents. Each Borrower hereby grants to Agent, for the benefit of Secured
Parties, a security interest in all Cash Collateral held from time to time and
all proceeds thereof, as security for the Obligations (in the case of the Cash
Collateral of U.S. Borrower) and the Singapore Obligations (in the case of the
Cash Collateral of Singapore Borrower), whether such Cash Collateral is held in
a Cash Collateral Account or elsewhere. Agent may apply Cash Collateral to the
payment of any Obligations (in the case of the Cash Collateral of U.S. Borrower)
and the Singapore Obligations (in the case of the Cash Collateral of Singapore
Borrower), in such

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

66



--------------------------------------------------------------------------------

order as Agent may elect, as they become due and payable. Each Cash Collateral
Account and all Cash Collateral shall be under the sole dominion and control of
Agent. No Borrower or other Person claiming through or on behalf of any Borrower
shall have any right to any Cash Collateral, until Full Payment of all
Obligations.

7.3. Other Collateral.

7.3.1. Commercial Tort Claims. U.S. Borrower shall promptly notify Agent in
writing if U.S. Borrower has a Commercial Tort Claim (other than, as long as no
Default or Event of Default exists, a Commercial Tort Claim for less than
$100,000) and, upon Agent’s request, shall promptly take such actions as Agent
deems appropriate to confer upon Agent (for the benefit of Secured Parties) a
duly perfected, first priority Lien upon such claim.

7.3.2. Certain After-Acquired Collateral. U.S. Borrower shall promptly notify
Agent in writing if, after the Closing Date, U.S. Borrower obtains any interest
in any Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Investment Property or Letter-of-Credit Rights and, upon Agent’s
request, shall promptly take such actions as Agent deems appropriate to effect
Agent’s duly perfected, first priority Lien upon such Collateral, including
obtaining any appropriate possession, control agreement or Lien Waiver; provided
that, other than during a Trigger Period, U.S. Borrower shall not be required to
deliver possession of any such Collateral to Agent having a fair market value of
$25,000 or less. If any Collateral is in the possession of a third party, at
Agent’s request, U.S. Borrower shall obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.

7.4. Voting Rights; Dividends, Distributions and Payments.

(a) In the event that any dividend or distribution is to be paid on any Pledged
Equity Interest or any payment of principal or interest is to be made on any
Pledged Note at a time when an Event of Default has not occurred and is
continuing, such dividend, distribution or payment may, subject to the terms of
this Agreement, be paid directly to the relevant Person. In addition, prior to
the occurrence and during the continuance of any Event of Default and receipt by
any relevant Borrower of a notice described in Section 7.4(b)(ii), such Borrower
may exercise is voting and other consensual rights with respect to the Pledged
Equity Interests, provided that the same is exercised in a manner not
inconsistent with the terms of this Agreement or any other Loan Document.
Notwithstanding the foregoing, all distributions in the form of additional
Equity Interests shall be paid and delivered to Agent and held as additional
Collateral hereunder as herein provided.

(b) Each Borrower agrees that if any Event of Default shall have occurred and be
continuing:

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

67



--------------------------------------------------------------------------------

(i) such Borrower shall, promptly upon receipt thereof and without any request
therefor by Agent, deliver (properly endorsed where required hereby or requested
by Agent) to Agent all dividends, distributions, interest, principal, other cash
payments and Proceeds of the Pledged Equity Interests and the Pledged Notes, all
of which shall be held by Agent as additional Collateral; and

(ii) after Agent has notified such Borrower of Agent’s intention to exercise its
voting power under this Section 7.4:

(A) Agent may exercise (to the exclusion of such Borrower) the voting power and
all other incidental rights of ownership with respect to any Pledged Equity
Interests, and such Borrower hereby grants Agent an irrevocable proxy,
exercisable under such circumstances, to vote the Pledged Equity Interests; and

(B) such Borrower shall promptly deliver to Agent such additional proxies and
other documents as may be necessary to allow Agent to exercise such voting
power.

(c) All dividends, distributions, interest, principal, cash payments, and
proceeds which may at any time and from time to time be held by any Borrower but
which such Borrower is then obligated to deliver to Agent shall, until delivery
to Agent, be held by such Borrower separate and apart from its other property in
trust for Agent.

7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.

7.6. Further Assurances. Promptly upon request, Borrowers shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Borrower authorizes Agent to file any
financing statement that indicates the Collateral as “all assets” or “all
personal property” (other than Equipment, Intellectual Property and goodwill
related thereto and Real Estate) of such Borrower, or words to similar effect,
and ratifies any action taken by Agent before the Closing Date to effect or
perfect its Lien on any Collateral.

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Certificates. By Wednesday of each week (or, if for a period
of not less than 30 consecutive days where the Aggregate Availability is at
least 30% of the Revolver Commitment, by the 20th day of each month), Borrower
Agent shall deliver to Agent (and Agent shall promptly deliver same to Lenders)
a Borrowing Base Certificate (including a determination of ineligible Accounts)
prepared as of the close of business of the previous week

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

68



--------------------------------------------------------------------------------

or month, as the case may be, and such other times as Agent may request;
provided that Borrower Agent shall not, in any event, be required to begin
delivering a weekly Borrowing Base Certificate until the date 30 days after the
Closing Date. All calculations of Aggregate Availability, Singapore Availability
and U.S. Availability in any Borrowing Base Certificate shall originally be made
by Borrower Agent and certified by a Senior Officer, provided that Agent may
from time to time review and adjust any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve,
Singapore Availability or U.S. Availability.

8.2. Administration of Accounts.

8.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request (which reports shall not be required to be delivered more frequently
than the Borrowing Base Certificates are required to be delivered under
Section 8.1, unless a Default or Event of Default has occurred and is
continuing). Each Borrower shall also provide to Agent, on or before the 15th
day of each month, a detailed aged trial balance of all Accounts as of the end
of the preceding month, specifying each Account’s Account Debtor name and
address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $500,000 or more cease to be Eligible
Accounts for any reason other than the payment thereof in cash in accordance
with its terms, Borrowers shall notify Agent of such occurrence promptly (and in
any event within one Business Day) after any Borrower has knowledge thereof.

8.2.2. Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from a Borrower or with respect to any Collateral.

8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

69



--------------------------------------------------------------------------------

8.2.4. Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts with Bank of America pursuant to lockbox or other arrangements
acceptable to Agent. Borrowers shall obtain an agreement (in form and substance
satisfactory to Agent) from each lockbox servicer (if any) and Bank of America
as Dominion Account bank, establishing Agent’s control over and Lien in the
lockbox (if any) or Dominion Account, requiring immediate deposit of all
remittances received in any lockbox to a Dominion Account, and waiving offset
rights of such servicer, except for customary administrative charges; provided
that, with respect to the Dominion Account of U.S. Borrower, such control may be
exercised by Agent only during any Trigger Period. Agent and Lenders assume no
responsibility to Borrowers for any lockbox arrangement or Dominion Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank.

8.2.5. Proceeds of Collateral. Each Borrower shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to the applicable Dominion
Account (or a lockbox relating to a Dominion Account). If any Borrower or
Subsidiary receives cash or Payment Items with respect to (a) any Collateral of
U.S. Borrower, it shall hold same in trust for Agent and promptly (not later
than the next Business Day) deposit the same into a Dominion Account of U.S.
Borrower or (b) any Collateral of Singapore Borrower, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit the
same into a Dominion Account of Singapore Borrower.

8.3. Administration of Inventory.

8.3.1. Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis (which reports shall not be
required to be delivered more frequently than monthly, unless a Default or Event
of Default has occurred and is continuing) as Agent may request. Each Borrower
shall conduct a physical inventory at least once per calendar year (and on a
more frequent basis if requested by Agent when an Event of Default exists) and
periodic cycle counts consistent with historical practices, and shall provide to
Agent a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Agent may reasonably
request. Agent in the exercise of its reasonable discretion may participate in
and observe each physical count.

8.3.2. Acquisition, Sale and Maintenance. No Borrower shall acquire or accept
any Inventory on consignment or approval, and shall take all steps to assure
that all Inventory is produced in accordance with Applicable Law in all material
respects, including the FLSA. No Borrower shall sell any Inventory on
consignment or approval or any other basis under which the customer may return
or require a Borrower to

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

70



--------------------------------------------------------------------------------

repurchase such Inventory, except for Inventory that may be returned by a
customer as a result of it being defective (including if such Inventory is a
part of a lot where a specified percentage of such Inventory is defective), or
it infringing on the Intellectual Property rights of any Person. Borrowers shall
use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is located
or, in lieu of making such rent payments, Agent shall impose an additional Rent
and Charges Reserve in respect thereof.

8.4. Administration of Deposit Accounts. Schedule 8.4 sets forth all Deposit
Accounts maintained by Borrowers and other Obligors, including all Dominion
Accounts. Each Borrower and other Obligors shall take all actions necessary to
establish Agent’s control of each such Deposit Account (other than an account
exclusively used for payroll, payroll taxes or employee benefits, or other
accounts containing in the aggregate not more that $50,000 for all such accounts
at any time) by entering into Deposit Account Control Agreements with respect
thereto. Each Borrower and other Obligor shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than Agent) to
have control over a Deposit Account or any Property deposited therein. Each
Borrower shall (a) promptly notify Agent of any opening or closing of a Deposit
Account and will amend Schedule 8.4 to reflect same and (b) agrees that as a
condition to opening any Deposit Account (other than an account exclusively used
for payroll, payroll taxes or employee benefits, or other accounts containing in
the aggregate not more that $50,000 for all such accounts at any time) such
Borrower or other applicable Obligor shall enter into a Deposit Account Control
Agreement with respect thereto that is satisfactory to Agent.

8.5. General Provisions.

8.5.1. Location of Collateral. All Accounts of U.S. Borrower and Singapore
Borrower shall be paid to the applicable Borrower at all times in the United
States or Singapore, respectively. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.5.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.5; and
(b) move Collateral to another location in the United States, Singapore or other
location specified in Schedule 8.5.1 (or as amended thereafter upon 30 Business
Days prior written notice to Agent), as applicable.

8.5.2. Insurance of Collateral; Condemnation Proceeds.

(a) Each Borrower and other Obligors shall maintain insurance with respect to
the Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best Rating
of at least A7, unless otherwise approved by Agent) satisfactory to Agent. From
time to time upon request, Borrowers shall deliver to Agent the originals or
certified copies of its or other

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

71



--------------------------------------------------------------------------------

Obligors’ insurance policies and updated flood plain searches. Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements
(i) showing Agent as loss payee; (ii) requiring 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever; and
(iii) specifying that the interest of Agent shall not be impaired or invalidated
by any act or neglect of any Borrower, other Obligor or the owner of the
Property, nor by the occupation of the premises for purposes more hazardous than
are permitted by the policy. If any Borrower or other Obligor fails to provide
and pay for any insurance, Agent may, at its option, but shall not be required
to, procure the insurance and charge Borrowers therefor. Each Borrower and other
Obligor agrees to deliver to Agent, promptly as rendered, copies of all reports
made to insurance companies. While no Event of Default exists, Borrowers and
other Obligors may settle, adjust or compromise any insurance claim, as long as
the proceeds are deposited in a Dominion Account or otherwise delivered to
Agent. If an Event of Default exists, only Agent shall be authorized to settle,
adjust and compromise such claims.

(b) Any proceeds of insurance (other than proceeds payable to a third party,
including from workers’ compensation or D&O insurance) and any awards arising
from condemnation of any Collateral shall be paid to Agent. Any proceeds or
awards (a) relating to the property and assets of Singapore Borrower and Foreign
Subsidiaries that are Obligors shall be applied, first, to the Singapore
Revolver Loans, and, second, to the other Obligations of Singapore Borrower, and
(b) relating to the property and assets of U.S. Borrower or Domestic
Subsidiaries shall be applied, first, to the U.S. Revolver Loans, second, to the
other Obligations of U.S. Borrower, third, to the Singapore Revolver Loans, and
fourth, the other Obligations of Singapore Borrower (it being agreed that no
amounts shall be applied to any category of Obligations as so set forth until
Full Payment thereof and then to the next category).

8.5.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by the Borrower on whose behalf the
foregoing are incurred. Agent shall not be liable or responsible in any way for
the safekeeping of any Collateral, for any loss or damage thereto (except for
reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at the applicable Borrower’s sole risk.

8.5.4. Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

72



--------------------------------------------------------------------------------

8.6. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:

(a) endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control;

(b) (i) pay or discharge taxes and Liens levied or placed on or threatened
against any Accounts of any Borrower or, (ii) after the occurrence and during
the continuance of an Event of Default, pay or discharge taxes and Liens levied
or placed on or threatened against any other Collateral; and

(c) After the occurrence and during the continuance an Event of Default,
(i) notify any Account Debtors of the assignment of their Accounts, demand and
enforce payment of Accounts by legal proceedings or otherwise, and generally
exercise any rights and remedies with respect to Accounts; (ii) settle, adjust,
modify, compromise, discharge or release any Accounts or other Collateral, or
any legal proceedings brought to collect Accounts or Collateral; (iii) sell or
assign any Accounts and other Collateral upon such terms, for such amounts and
at such times as Agent deems advisable; (iv) collect, liquidate and receive
balances in Deposit Accounts or investment accounts, and take control, in any
manner, of proceeds of Collateral; (v) prepare, file and sign a Borrower’s name
to a proof of claim or other document in a bankruptcy of an Account Debtor, or
to any notice, assignment or satisfaction of Lien or similar document;
(vi) receive, open and dispose of mail addressed to a Borrower, and notify
postal authorities to deliver any such mail to an address designated by Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use a Borrower’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral;
(x) make and adjust claims under insurance policies; (xi) take any action as may
be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument for which a Borrower is a beneficiary;
and (xii) take all other actions as Agent reasonably deems appropriate to
fulfill any Borrower’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments,
Revolver Loans and Letters of Credit, each Borrower represents and warrants
that:

9.1.1. Organization and Qualification. Each Borrower and Obligor is duly
organized, validly existing and, with respect to Obligors organized under the
laws of a

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

73



--------------------------------------------------------------------------------

political subdivision of the United States, in good standing under the laws of
the jurisdiction of its organization. Each Subsidiary of a Borrower that is not
an Obligor is duly organized, validly existing and, with respect to Obligors
organized under the laws of a political subdivision of the United States, in
good standing under the laws of the jurisdiction of its organization, except
where the failure to be in good standing could not, either singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
Borrower and Subsidiary is duly qualified, authorized to do business and in good
standing as a foreign corporation in each jurisdiction where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect.

9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.

9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except that the Singapore Debenture, Singapore Share Charge and UK Share
Charge are required to be stamped with the Inland Revenue Authority of Singapore
and statements containing particulars of the Singapore Debenture and UK Share
Charge, respectively, are required to be filed with the Accounting and Corporate
Regulatory Authority of Singapore (each of which actions Borrowers agree to
complete substantially concurrently with the occurrence of the Closing Date),
and except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

9.1.4. Capital Structure. As of the Closing Date, Schedule 9.1.4 shows, for each
Borrower and Subsidiary, its name, its jurisdiction of organization, its
authorized Equity Interests (if any), and, except for U.S. Borrower, the number
of issued Equity Interests, the holders of its Equity Interests, and all
agreements binding on such holders with respect to their Equity Interests.
Except as disclosed on Schedule 9.1.4, in the five years preceding the Closing
Date, no Borrower or Subsidiary has been known as or used any corporate,
fictitious or trade names, has acquired any substantial assets from any other
Person nor been the surviving entity in a merger, amalgamation or combination.
Each Borrower has good title to its Equity Interests in its Subsidiaries,
subject only to Agent’s Lien, and all such Equity Interests are duly issued,
fully paid and non-assessable. As of the Closing Date, there are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of Singapore Borrower or any Subsidiary of a Borrower. As of the
Closing Date, no Obligor has an interest in a joint venture other than U.S.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

74



--------------------------------------------------------------------------------

Borrower’s ownership of approximately 14% of the Equity Interests in Cornerstone
Equipment Management Inc.

9.1.5. Locations. As of the Closing Date, the chief executive offices and other
places of business of Borrowers and Subsidiaries are shown on Schedule 8.5.1.
Except as disclosed on Schedule 8.5.1, during the five years preceding the
Closing Date, no Borrower or Subsidiary has owned or leased any other office or
place of business.

9.1.6. Title to Properties; Priority of Liens. Each Borrower and Obligor has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Each Borrower and Obligor has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over Agent’s Liens.

9.1.7. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

75



--------------------------------------------------------------------------------

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against the
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.8. Financial Statements. The consolidated and consolidating balance sheets,
and related statements of income, cash flow and shareholder’s equity, of U.S.
Borrower and its Subsidiaries that have been and are hereafter delivered to
Agent and Lenders, are prepared in accordance with GAAP, and fairly present the
financial positions and results of operations of Borrowers and Subsidiaries at
the dates and for the periods indicated, subject to the absence of footnotes and
year end adjustments in the case of interim financial statements. All
projections delivered from time to time to Agent and Lenders have been prepared
in good faith, based on reasonable assumptions in light of the circumstances at
such time, it being understood that forecasts and projections are subject to
uncertainties and contingencies and no assurance can be given that any forecast
or projection will be realized. Since September 30, 2008, there has been no
change in the condition, financial or otherwise, of any Borrower or Subsidiary
that could reasonably be expected to have a Material Adverse Effect. No
financial statement delivered to Agent or Lenders at any time contains any
untrue statement of a material fact, nor fails to disclose any material fact
necessary to make such statement not materially misleading. As of the Closing
Date each Borrower and Subsidiary is Solvent, and at all times thereafter, each
Borrower and each Obligor is Solvent.

9.1.9. Surety Obligations. No Borrower or other Obligor is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

9.1.10. Taxes. Each Borrower and Subsidiary has filed all federal, state and
local income and payroll tax returns, all other material federal, state and
local tax returns and other material reports that it is required by law to file,
and has paid, or made provision for the payment of, all Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested or to the extent the maximum liability to

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

76



--------------------------------------------------------------------------------

file any such tax return or pay any such taxes (in each case other than with
respect to income or payroll taxes) is not reasonably expected to exceed
$100,000 in the aggregate. The provision for Taxes on the books of each Borrower
and Subsidiary is adequate in all material respects for all years not closed by
applicable statutes, and for its current Fiscal Year.

9.1.11. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.12. Intellectual Property. Each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. There is no pending or, to
any Borrower’s knowledge, threatened Intellectual Property Claim with respect to
any Borrower, any Subsidiary or any of their Property (including any
Intellectual Property), except where such Intellectual Property Claims could
not, either singly or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as disclosed on Schedule 9.1.12 (or as amended
thereafter with the consent of Agent), no Borrower or Subsidiary pays or owes
any Royalty or other compensation to any Person with respect to any Intellectual
Property. As of the Closing Date, all Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Borrower or
Subsidiary is shown on Schedule 9.1.12.

9.1.13. Governmental Approvals. Each Borrower and Subsidiary is in compliance
with, and is in good standing with respect to, all Governmental Approvals
necessary to conduct its business and to own, lease and operate its Properties,
except where the failure to be in compliance or good standing could not, either
singly or in the aggregate, reasonably be expected to have a Material Adverse
Effect. All necessary import, export or other licenses, permits or certificates
for the import or handling of any goods or other Collateral have been procured
and are in effect, and Borrowers and Subsidiaries have complied with all foreign
and domestic laws with respect to the shipment and importation of any goods or
Collateral, except where the absence of procurement or noncompliance could not
reasonably be expected to have a Material Adverse Effect.

9.1.14. Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance with all Applicable
Law, except where noncompliance could not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of noncompliance issued to any Borrower or
Subsidiary under any Applicable Law, except where any such noncompliance could
not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Inventory has been produced in violation of the FLSA to the
extent applicable in the production thereof.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

77



--------------------------------------------------------------------------------

9.1.15. Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.15 or could otherwise not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, no Borrower’s or Subsidiary’s
past or present operations, Real Estate or other Properties are subject to any
federal, state or local investigation to determine whether any remedial action
is needed to address any environmental pollution, hazardous material or
environmental clean-up. No Borrower or Subsidiary has received any Environmental
Notice the substance of which, singly or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No Borrower or Subsidiary has
any contingent liability with respect to any Environmental Release,
environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it which, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

9.1.16. Burdensome Contracts. No Borrower or other Obligor is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Borrower or other Obligor is
party or subject to any Restrictive Agreement, except as shown on Schedule
9.1.16. No such Restrictive Agreement prohibits the execution, delivery or
performance of any Loan Document by an Obligor.

9.1.17. Litigation. Except as shown on Schedule 9.1.17, there are no proceedings
or investigations pending or, to any Borrower’s knowledge, threatened against
any Borrower or Subsidiary, or any of their businesses, operations, Properties,
prospects or conditions, that (a) relate to any Loan Documents or transactions
contemplated thereby; or (b) could reasonably be expected to have a Material
Adverse Effect. No Borrower or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority of (i) the United
States or any political subdivision thereof, (ii) the Republic of Singapore or
any political subdivision thereof or (iii) any other jurisdiction if such
default, either singly or in the aggregate, could reasonably be expected to have
a Material Adverse Effect.

9.1.18. No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default, under any Material Contract or in
the payment of any Borrowed Money except where any of the foregoing is Properly
Contested. There is no basis upon which any party (other than a Borrower or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.

9.1.19. Benefit Plans.

(a) U.S. Benefit Plans. Except as disclosed on Schedule 9.1.19:

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

78



--------------------------------------------------------------------------------

(i) Each U.S. Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each U.S. Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of Borrowers, nothing has occurred which would prevent, or cause the
loss of, such qualification. Each Obligor and ERISA Affiliate has made all
required contributions to each U.S. Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any U.S. Plan.

(ii) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any U.S. Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any U.S. Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(iii) (A) No ERISA Event has occurred or is reasonably expected to occur; (B) no
Pension Plan has any Unfunded Pension Liability; (C) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (D) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(b) Foreign Benefit Plans.

(i) With respect to any Foreign Plan, (A) all contributions required by law or
by the terms of such Foreign Plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices; (B) the fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance, or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and (C) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

79



--------------------------------------------------------------------------------

(ii) Each Foreign Plan is in compliance (A) in all material respects with the
requirements of all Applicable Laws of the Republic of Singapore and (B) in all
respects with the requirements of all federal, state, provisional and other
Applicable Laws (other than those of the Republic of Singapore), except where
such failure to be in compliance could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect .

(iii) There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Foreign Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Foreign Plan that has resulted in or
could reasonably be expected to have a Material Adverse Effect.

9.1.20. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
except where such termination, limitation or modification could not, singly or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
There exists no condition or circumstance that could reasonably be expected to
impair the ability of any Borrower or Subsidiary to conduct its business at any
time hereafter in substantially the same manner as conducted on the Closing
Date.

9.1.21. Labor Relations. Except as described on Schedule 9.1.21, as of the
Closing Date no Borrower or Subsidiary is party to or bound by any collective
bargaining agreement, management agreement or consulting agreement. There are no
grievances, disputes or controversies with any union or other organization of
any Borrower’s or Subsidiary’s employees, or, to any Borrower’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining, except where any such grievances, disputes or controversies could
not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.1.22. Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date.

9.1.23. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.24. Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

80



--------------------------------------------------------------------------------

purchasing or carrying any Margin Stock. No Revolver Loan proceeds or Letters of
Credit will be used by Borrowers to purchase or carry, or to reduce or refinance
any Debt incurred to purchase or carry, any Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.

9.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. As long as any Revolver Commitments or Obligations
are outstanding, each Borrower shall, and shall cause each Subsidiary to:

10.1.1. Inspections; Appraisals.

(a) Permit Agent, or an Agent’s representative, from time to time, subject
(except when a Default or Event of Default exists) to reasonable notice and
normal business hours, to visit and inspect the Properties of any Borrower or
Subsidiary, inspect, audit and make extracts from any Borrower’s or Subsidiary’s
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Borrower’s or Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Neither Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower. Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate, (A) up to two times per Loan
Year if during such Loan Year (x) no Default or Event of Default has occurred
and (y) no Revolver Loans are outstanding and LC Obligations have not exceeded
$2,000,000, in each case at any time during such Loan Year, (B) up to four times
per Loan Year if no Default or Event of Default has occurred, and (C) without
limitation if a Default or Event of Default has occurred and is continuing; and
(ii) if any Default or Event of Default has occurred and is continuing,
appraisals of Inventory. Subject to and without limiting the foregoing,
Borrowers specifically agree to pay Agent’s then standard charges for each day
that an employee of Agent or its Affiliates is engaged in any examination
activities, and shall pay the standard charges of Agent’s internal appraisal
group. This Section shall not be construed to limit Agent’s right to conduct
examinations or to obtain appraisals at any time in its discretion, nor to use
third parties for such purposes.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

81



--------------------------------------------------------------------------------

10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flows and shareholders’ equity for such
Fiscal Year, on consolidated and consolidating bases for U.S. Borrower and its
Subsidiaries, which consolidated statements shall be audited and certified
(without qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrowers and acceptable to Agent (provided that
any of PricewaterhouseCoopers, KPMG, Deloitte Touche Tohmatsu or Ernst & Young
are acceptable to Agent), and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year and other information acceptable to Agent;

(b) as soon as available, and in any event within 30 days after the end of each
month (but within 60 days after the last month in a Fiscal Year), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flows for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and, other than the statement of cash flows, on a
consolidating basis for U.S. Borrower and its Subsidiaries, in the case of the
consolidating statements setting forth in comparative form corresponding figures
for the preceding Fiscal Year and certified by the chief financial officer or
controller of U.S. Borrower as prepared in accordance with GAAP and fairly
presenting the financial position and results of operations for such month and
period, subject to normal year end adjustments and the absence of footnotes;

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
or controller of U.S. Borrower;

(d) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;

(e) not later than the first day of each Fiscal Year, (i) projections of U.S.
Borrower’s consolidated balance sheet, results of operations, cash flows,
Aggregate Availability, U.S. Availability and Singapore Availability for such
Fiscal Year, month by month and (ii) the Capital Expenditures Budget for such
Fiscal Year, month by month;

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

82



--------------------------------------------------------------------------------

(f) concurrently with the delivery of financial statements under clause
(b) above, a listing of each Borrower’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to Agent;

(g) promptly after the sending or filing thereof, notice (which notice may be
sent by posting to an electronic platform to which Agent and Lenders have access
and Agent and Lenders receive, in a reasonably satisfactory manner, prompt
notice of the posting of any documents on such platform) of any proxy
statements, financial statements or reports that U.S. Borrower has made
generally available to its shareholders; copies of any regular, periodic and
special reports or registration statements or prospectuses that U.S. Borrower
files with the Securities and Exchange Commission or any other Governmental
Authority, or any securities exchange; and notice of any press releases or other
statements made available by a Borrower to the public concerning material
changes to or developments in the business of such Borrower;

(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each U.S. Plan or Foreign Plan; and

(i) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition or business.

Simultaneously with retaining accountants for their annual audit, Borrowers
shall send a letter to the accountants, with a copy to Agent and Lenders,
notifying the accountants that one of the primary purposes for retaining their
services and obtaining audited financial statements is for use by Agent and
Lenders. Agent is authorized to send such notice if Borrowers fail to do so for
any reason.

10.1.3. Notices. Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract; (c) any default under
or termination of a Material Contract; (d) the existence of any Default or Event
of Default; (e) any judgment in an amount exceeding $500,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution could have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

83



--------------------------------------------------------------------------------

receipt of any Environmental Notice with respect to any matters that, singly or
in the aggregate with other related matters, could reasonably be expected to
have a Material Adverse Effect; (i) the occurrence of any ERISA Event; (j) the
discharge of or any withdrawal or resignation by Borrowers’ independent
accountants; (k) any opening of a new office or place of business, at least 30
days prior to such opening; or (l) the receipt or delivery of any material
notice pursuant to any Pelikon Note or the Pelikon Contingent Note.

10.1.4. Landlord and Storage Agreements. Upon request, provide Agent with copies
of all agreements between an Obligor and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any premises at which any Collateral
may be kept or that otherwise may possess or handle any Collateral.

10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not, singly or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release in
accordance with applicable Environmental Laws, whether or not directed to do so
by any Governmental Authority to the extent the result of any such Environmental
Release could, singly or in the aggregate with any other Environmental Release,
reasonably be expected to have a Material Adverse Effect.

10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested or to the extent the maximum liability to pay on such Taxes (other
than with respect to income or payroll Taxes, which the applicable Borrowers and
its Subsidiaries shall pay when and as due) is not reasonably expected to exceed
$100,000 in the aggregate.

10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrowers and Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) in the case of Borrowers only, business interruption insurance in an
aggregate amount not less than $10,000,000, with deductibles and subject to an
Insurance Assignment satisfactory to Agent.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

84



--------------------------------------------------------------------------------

10.1.8. Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other Property of
Borrowers and Subsidiaries in full force and effect except where the failure to
maintain such License could not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; promptly notify Agent of any
proposed material modification to any such License, or entry into any new
material License affecting any Collateral (including the manufacture,
distribution or disposition of Inventory), in each case at least 30 days prior
to its effective date; pay all Royalties when due except such payments that are
being Properly Contested; and notify Agent of any material default or breach
asserted by any Person to have occurred under any License.

10.1.9. Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and cause it to enter into a guaranty and to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall require to evidence and perfect a Lien in favor of Agent (for the benefit
of Secured Parties) on all assets of such Person (other than Intellectual
Property, Real Estate and Equipment), including delivery of such legal opinions,
in form and substance satisfactory to Agent, as it shall deem appropriate;
provided that if such Person is a Foreign Subsidiary (a) it shall only guaranty
the payment of, and grant a Lien to Agent on its property and assets securing,
the Singapore Obligations and (b) not more than 66% of the voting Equity
Interests of any Foreign Subsidiary that is a direct Subsidiary of U.S. Borrower
or any Domestic Subsidiary shall secure the repayment of the U.S. Obligations if
doing so would have material adverse tax consequences to U.S. Borrower or
Singapore Borrower.

10.1.10. Post-Closing Requirements. Borrowers shall deliver, on terms
satisfactory to Agent, (a) not later than 30 days after the Closing Date
evidence that Singapore Borrower has complied with the requirements of Sections
8.5.2 and 10.1.7 that are applicable to it and the Singapore Debenture with
regards to all requirements related to insurance; (b) not later than 15 days
after the Closing Date evidence that Agent has a first priority perfected
security interest in all of the Equity Interests of MFlex UK (including delivery
of the original share certificate in respect of the Equity Interests of MFlex UK
that are subject to the UK Share Charge, together with a signed but undated
blank stock transfer form in respect thereof and evidence of the completion of
all filings with applicable Governmental Authorities, and delivery of a
satisfactory legal opinion regarding the same); (c) not later than 15 days after
the Closing Date, in the case of U.S. Borrower and Aurora, endorsements in favor
of Agent of the insurance maintained by each of them; (d) not later than 30 days
after the Closing Date, in the case of MFlex UK, evidence of insurance required
to be maintained by it and endorsements thereof in favor of Agent; and (e) not
later than 30 days after the Closing Date evidence that the UCC financing
statement of AT&T Capital Services (filing no. 2008-4052583) does not impair, in
the judgment of Agent, its security interest in the Collateral.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

85



--------------------------------------------------------------------------------

10.2. Negative Covenants. As long as any Revolver Commitments or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary (or where
specific reference is made to an Obligor, such Obligor) not to:

10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Revolver Loans;

(e) Bank Product Debt;

(f) Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $2,000,000 in the aggregate at any time;

(g) Pelikon Notes and the Pelikon Contingent Note;

(h) the MFC1 and MFC2 lines of credit with Bank of China in an amount not to
exceed 230,000,000 RMB; provided that no Obligor has any Contingent Obligation
with respect to such Debt;

(i) the MFC1 and MFC2 lines of credit with Shanghai Pudong Development Bank in
an amount not to exceed 172,500,000 RMB; provided that no Obligor has any
Contingent Obligation with respect to such Debt;

(j) Permitted Contingent Obligations;

(k) Refinancing Debt as long as each Refinancing Condition is satisfied;

(l) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $2,000,000 in the aggregate at any
time; and

(m) Debt permitted to be incurred pursuant to Section 10.2.6(e)-(h).

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

86



--------------------------------------------------------------------------------

10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet delinquent or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
in the Ordinary Course of Business, but only if (i) payment of the obligations
secured thereby is not yet delinquent or is being Properly Contested, and
(ii) such Liens do not materially impair the value or use of the Property or
materially impair operation of the business of any Borrower or Subsidiary;

(e) Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of tenders, bids, leases, contracts (except those relating to
Borrowed Money), statutory obligations and other similar obligations, or arising
as a result of progress payments under government contracts, as long as such
Liens that relate to Accounts are at all times junior to Agent’s Liens;

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g) Liens arising by virtue of a judgment or judicial order against any Borrower
or Subsidiary not constituting an Event of Default under Section 11.1(g) or
securing appeal or other surety bonds related to such judgments;

(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(j) existing Liens shown on Schedule 10.2.2; and

(k) Liens on assets of any Subsidiary that is not an Obligor.

10.2.3. Distributions; Upstream Payments. (a) Declare or make any Distributions,
except (i) Upstream Payments; (ii) U.S. Borrower may make Distributions if
(A) no Default or Event of Default has occurred and is continuing or would
result therefrom, (B) the Aggregate Availability after giving effect to any such
Distribution is not less than 20% of the Revolver Commitments, (C) the Fixed
Charge Coverage Ratio after giving

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

87



--------------------------------------------------------------------------------

effect to any such Distribution is, at any time on or before March 31, 2009, at
least 0.90 to 1.0 or, at any time thereafter, not less than 1.0 to 1.0, and
(D) the aggregate amount of such Distributions (x) made at any one time or as
part of a series of related Distributions shall not exceed $5,000,000 in the
aggregate or (y) since the Closing Date shall not exceed $10,000,000 in the
aggregate minus the aggregate amount of Investments made pursuant to clause
(i) of the definition “Restricted Investments”; and (iii) U.S. Borrower may
purchase its Equity Interests from its shareholders in Fiscal Year 2009 (and,
with the consent of Agent, any other Fiscal Year), if: (A) no Default or Event
of Default has occurred and is continuing or would result therefrom,
(B) Adjusted Cash Liquidity prior to any such repurchase is not less than
[CONFIDENTIAL TREATMENT REQUESTED], (C) the Adjusted Fixed Charge Coverage Ratio
after giving effect to any such repurchase is not less than 0.60 to 1.0, and
(D) the aggregate amount of all such repurchases since the Closing Date does not
exceed [CONFIDENTIAL TREATMENT REQUESTED]; or (b) create or suffer to exist any
encumbrance or restriction on the ability of a Subsidiary to make any Upstream
Payment, except for restrictions under the Loan Documents, under Applicable Law
or in effect on the Closing Date as shown on Schedule 9.1.16.

10.2.4. Restricted Investments. Make any Restricted Investment; provided that
this Section 10.2.4 shall only apply to Obligors.

10.2.5. Disposition of Assets. Make any Asset Disposition, except (a) any Asset
Disposition that is permitted by Sections 10.2.3(a), 10.2.4 or 10.2.6, (b) a
Permitted Asset Disposition, or (c) a transfer of Property by (i) a Subsidiary
to a Borrower, (ii) a Borrower to the other Borrower, (iii) a Subsidiary that is
not a Borrower to an Obligor, or (iv) a Subsidiary that is not an Obligor to
another Subsidiary that is not an Obligor; provided that any Domestic Subsidiary
that is an Obligor shall not transfer assets to any Foreign Subsidiary other
than Singapore Borrower.

10.2.6. Loans. Make any loans or other advances of money to any Person, except:

(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business;

(b) prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business;

(c) deposits with financial institutions permitted hereunder;

(d) intercompany loans by a Borrower to another Borrower, provided that

(i) no Default or Event of Default exists at the time of, or after giving effect
to the making of, any such loan,

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

88



--------------------------------------------------------------------------------

(ii) such loans are evidenced by one or more promissory notes, in a form
reasonably satisfactory to Agent, duly executed and delivered to Agent, which
notes shall be pledged to Agent (for the benefit of Agent and Lenders) to secure
the repayment of the Obligations (in the case of a note in which the payor is
U.S. Borrower) or Singapore Obligations (in the case of a note in which the
payor is Singapore Borrower), and

(iii) such intercompany loan shall not be forgiven or otherwise discharged for
any consideration other than the payment in full in cash;

(e) intercompany loans by a Borrower to any Subsidiary, provided that

(i) Borrowers are in compliance with Section 10.3.1 if a Trigger Period is
continuing at the time of the making of any such intercompany loan,

(ii) the aggregate principal amount of such loans shall not exceed the Permitted
Investment Basket,

(iii) such loans are evidenced by one or more promissory notes, in a form
reasonably satisfactory to Agent, duly executed and delivered to Agent, which
notes shall be pledged to Agent (for the benefit of Agent and Lenders) to secure
the repayment of the Obligations (in the case of a note in which the payor is
U.S. Borrower) or Singapore Obligations (in the case of a note payor is
Singapore Borrower),

(iv) such intercompany loan shall not be forgiven or otherwise discharged for
any consideration other than the payment in full in cash, and

(v) all the proceeds of such intercompany loans are applied to fund Capital
Expenditures;

(f) intercompany loans by any Subsidiary to a Borrower, provided that such loans
are evidenced by one or more promissory notes, in a form reasonably satisfactory
to Agent, duly executed and delivered to Agent, which notes in which the payor
is a Subsidiary that is an Obligor shall be pledged to Agent (for the benefit of
Agent and Lenders) to secure the repayment of the Obligations (in the case of a
note in which the payor is a Domestic Subsidiary Obligor) or Singapore
Obligations (in the case of a note in which the payor is a Foreign Subsidiary
Obligor);

(g) intercompany loans by a Borrower to MFlex Malaysia, provided that

(i) Borrowers are in compliance with Section 10.3.1 if a Trigger Period is
continuing at the time of the making of any such intercompany loan

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

89



--------------------------------------------------------------------------------

(provided that this clause (i) shall not apply with respect to any intercompany
loan that is made in order to fund the payroll or payroll taxes of MFlex
Malaysia),

(ii) the aggregate principal amount of such loans shall not exceed the lesser of
(A) [CONFIDENTIAL TREATMENT REQUESTED] and (B) the amount set forth in the
quarterly budget referred to in sub-clause (v) below minus the amount of
Restricted Payments made to MFlex Malaysia pursuant to clause (f) of the
definition of Restricted Investment,

(iii) such loans are evidenced by one or more promissory notes, in a form
reasonably satisfactory to Agent, duly executed and delivered to Agent, which
notes shall be pledged to Agent (for the benefit of Agent and Lenders) to secure
the repayment of the Obligations (in the case of a note in which the payor is
U.S. Borrower) or Singapore Obligations (in the case of a note in which the
payor is Singapore Borrower),

(iv) such intercompany loan shall not be forgiven or otherwise discharged for
any consideration other than the payment in full in cash,

(v) Borrower Agent has delivered a quarterly budget that is acceptable to Agent,
and

(vi) all the proceeds of such intercompany loans are applied to pay the payroll,
payroll taxes and other operating expenses of MFlex Malaysia, in each case to
the extent that the foregoing are incurred in the Ordinary Course of Business of
MFlex Malaysia;

(h) intercompany loans by a Borrower to MFlex UK, provided that

(i) Borrowers are in compliance with Section 10.3.1 if a Trigger Period is
continuing at the time of the making of any such intercompany loan (provided
that this clause (i) shall not apply with respect to any intercompany loan that
is made in order to fund the payroll or payroll taxes of MFlex UK),

(ii) the aggregate principal amount of such loans shall not exceed the lesser of
(A) [CONFIDENTIAL TREATMENT REQUESTED] and (B) the amount set forth in the
quarterly budget referred to in sub-clause (v) below minus the amount of
Restricted Payments made to MFlex UK pursuant to clause (g) of the definition of
Restricted Investment,

(iii) such loans are evidenced by one or more promissory notes, in a form
reasonably satisfactory to Agent, duly executed and delivered to Agent, which
notes shall be pledged to Agent (for the benefit of Agent and Lenders) to secure
the repayment of the Obligations (in the case of a note in which the payor

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

90



--------------------------------------------------------------------------------

is U.S. Borrower) or Singapore Obligations (in the case of a note in which the
payor is Singapore Borrower),

(iv) such intercompany loan shall not be forgiven or otherwise discharged for
any consideration other than the payment in full in cash,

(v) Borrower Agent has delivered a quarterly budget that is acceptable to Agent,
and

(vi) all the proceeds of such intercompany loans are applied to pay the payroll,
payroll taxes and other operating expenses of MFlex UK, in each case to the
extent that the foregoing are incurred in the Ordinary Course of Business of
MFlex UK; and

(i) intercompany loans by a Borrower to any other Subsidiary (other than MFlex
Malaysia and MFlex UK), provided that

(i) no Default or Event of Default exists at the time of, or after giving effect
to the making of, any such loan (provided that this clause (i) shall not apply
with respect to any intercompany loan that is made in order to fund the payroll
or payroll taxes of the applicable Subsidiary),

(ii) the aggregate principal amount of such loans shall not exceed $50,000 minus
the amount of Restricted Payments made to all Subsidiaries pursuant to clause
(h) of the definition of Restricted Investment,

(iii) such loans are evidenced by one or more promissory notes, in a form
reasonably satisfactory to Agent, duly executed and delivered to Agent, which
notes shall be pledged to Agent (for the benefit of Agent and Lenders) to secure
the repayment of the Obligations (in the case of a note in which the payor is
U.S. Borrower) or Singapore Obligations (in the case of a note in which the
payor is Singapore Borrower),

(iv) such intercompany loan shall not be forgiven or otherwise discharged for
any consideration other than the payment in full in cash, and

(v) all the proceeds of such intercompany loans are applied to pay the payroll,
payroll taxes and other operating expenses of the applicable Subsidiary, in each
case to the extent that the foregoing are incurred in the Ordinary Course of
Business of such Subsidiary.

Without limiting the foregoing, nothing in this Section 10.2.6 or otherwise
contained in this Agreement shall limit, subject to Section 10.2.16, (a) the
incurrence by any Borrower or any Subsidiary of trade payables that arise in the
Ordinary Course of Business; (b) the

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

91



--------------------------------------------------------------------------------

allocation of overhead expenses in the Ordinary Course of Business among each
Borrower and their Subsidiaries, provided that Obligors may only reimburse
Subsidiaries that are not Obligors for expenses that are incurred by such
non-Obligors on behalf of such Obligors in an aggregate amount not to exceed
$4,000,000 in any calendar year; or (c) the making of royalty payments by
Singapore Borrower to MFlex Cayman in respect of Intellectual Property.

10.2.7. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied; or (b) Borrowed Money (other than the Obligations) prior to five
days before its due date under the agreements evidencing such Debt as in effect
on the Closing Date (or as amended thereafter with the consent of Agent).

10.2.8. Fundamental Changes. Merge, amalgamate, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions, except
for mergers or consolidations of (a) a Wholly-Owned Subsidiary that is an
Obligor (other than Singapore Borrower) with another Wholly-Owned Subsidiary
that is an Obligor or into a Borrower, (b) a Wholly-Owned Subsidiary that is not
an Obligor with another wholly-owned Subsidiary that is not an Obligor, or
(c) the dissolution of Aurora Optical on terms reasonably satisfactory to Agent;
or on not less than 30 days notice to Agent change its name or conduct business
under any fictitious name; change its tax, charter or other organizational
identification number; or change its form or state of organization.

10.2.9. Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9; or permit any existing Subsidiary to
issue any additional Equity Interests except director’s qualifying shares.

10.2.10. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date, except where such amendment,
modification or change could not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

10.2.11. Tax Consolidation. Except as shown in Schedule 10.2.11, file or consent
to the filing of any consolidated income tax return with any Person other than
Borrowers and Subsidiaries.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

92



--------------------------------------------------------------------------------

10.2.12. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.13. Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.

10.2.14. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business, including but not limited to
hedging risks for Singapore and U.S. currency valuation changes, but not for
speculative purposes.

10.2.15. Conduct of Business. Engage in any business, other than its business
consisting of flexible printed circuits, value-added component assembly
solutions or any other reasonably similar electronics and technology.

10.2.16. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, loans and advances permitted by Section 10.2.6, and
Restricted Investments permitted by Section 10.2.4; (c) payment of customary
directors’ fees and indemnities; (d) transactions solely among Borrowers;
(e) transactions with Affiliates that were consummated prior to the Closing
Date, as shown on Schedule 10.2.16; (f) transactions with Affiliates in the
Ordinary Course of Business, upon fair and reasonable terms no less favorable
than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate and, to the extent such transaction is material, fully disclosed
to Agent; and (g) transactions solely related to the construction and equipping
of the MFC3 Plant.

10.2.17. Plans. In the case of Borrowers and the other Obligors, become party to
any Multiemployer Plan or Foreign Plan, other than any in existence on the
Closing Date.

10.2.18. Amendments to Certain Debt. Amend, supplement or otherwise modify
(a) the Pelikon Notes, (b) the Pelikon Contingent Note, (c) any Pledged Note or
(d) any document, instrument or agreement relating to any Subordinated Debt, if
such modification (i) increases the principal balance of such Debt, or increases
any required payment of principal or interest; (ii) accelerates the date on
which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (iii) shortens the final
maturity date or otherwise accelerates amortization; (iv) increases the interest
rate; (v) increases or adds any fees or charges; (vi) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

93



--------------------------------------------------------------------------------

or restrictive in any material respect for any Borrower or Subsidiary, or that
is otherwise materially adverse to any Borrower, any Subsidiary or Lenders; or
(vii) results in the Obligations not being fully benefited by the subordination
provisions thereof.

10.2.19. Payments on Pelikon Contingent Note. Make any payment on the Pelikon
Contingent Note unless Singapore Borrower has certified to Agent the amount of
such payment (which amount shall be calculated pursuant to the terms of the
Pelikon Contingent Note).

10.2.20. MFlex Cayman Activities. In the case of MFlex Cayman (a) engage in any
business activities other than being the owner of certain Intellectual Property
and the Equity Interests of Singapore Borrower, together with activities
reasonably related thereto (including the licensing of such Intellectual
Property) and the maintenance of its corporate existence; or (b) create, incur,
assume or suffer to exist, either directly or indirectly, any Debt (other than
intercompany Debt permitted to be incurred pursuant to Section 10.2.6) or Liens
on its property or assets (except for Liens granted in the Ordinary Course of
Business) or make any Capital Expenditures or Investments (other than
Investments constituting its ownership of the Equity Interests of Singapore
Borrower), (c) enter into any lease, license or other agreement or commitment
(except as directly related to, and necessary for it to engage in, those
activities permitted in this Section 10.2.20), (d) enter into any merger,
consolidation, reorganization or other similar transaction or (e) transfer of
any of its assets (other than transfers pursuant to any Upstream Payment or
permitted pursuant to Section 10.2.5 and the licensing of Intellectual
Property). It is expressly agreed that, to the extent any other provision of
this Agreement permits MFlex Cayman to engage in any activity, such provision
shall be subject to the restrictions contained in this Section 10.2.20 (which
restrictions in this Section 10.2.20 shall prevail and override any such
contrary provision).

10.3. Financial Covenants. As long as any Revolver Commitments or Obligations
are outstanding, Borrowers shall:

10.3.1. Fixed Charge Coverage Ratio. During the continuance of any Trigger
Period maintain a Fixed Charge Coverage Ratio as of the last day of each Fiscal
Month of at least (a) 0.90 to 1.0 for each period of 12 Fiscal Months ending on
or prior to March 31, 2009 and (b) 1.0 to 1.0 for each period of 12 Fiscal
Months ending on or after June 30, 2009.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

94



--------------------------------------------------------------------------------

(a) A Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) A Borrower breaches or fails to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.5.2, 10.1.1, 10.1.2 (subject to
a five day cure period, except with respect to Section 10.1.2(a), for which
there shall be no cure period), 10.1.10, 10.2 or 10.3;

(d) Any Obligor breaches or fails to perform any other covenant contained in any
Loan Documents (except as provided in the preceding clause (c)), and such breach
or failure is not cured within 20 days after a Senior Officer of such Obligor
has knowledge thereof or receives notice thereof from Agent, whichever is
sooner; provided, however, that such notice and opportunity to cure shall not
apply if the breach or failure to perform is not capable of being cured within
such period or is a willful breach by an Obligor;

(e) Any Obligor or third party repudiates, revokes, denies or contests (or
attempts to do any of the foregoing) the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
Agent; or any Loan Document ceases to be in full force or effect for any reason
(other than a waiver or release by Agent and Lenders);

(f) Any breach or default of an Obligor occurs under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of $2,000,000
(it being agreed that, for purposes of this provision, the Debt outstanding
pursuant to the Pelikon Notes and the Pelikon Contingent Note shall be
aggregated and constitute one Debt obligation), if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach;

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $1,000,000 (net of any insurance
coverage unless coverage is disputed or denied by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds $1,000,000;

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

95



--------------------------------------------------------------------------------

suffers the loss, revocation or termination of any material license, permit,
lease or agreement necessary to its business; there is a cessation of any
material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs (other than a dissolution of Aurora Optical on terms
reasonably satisfactory to Agent); or an Obligor is not Solvent;

(j) Singapore Borrower is declared by the Minister for Finance in Singapore to
be a declared company under the provisions of Part IX of the Companies Act,
Chapter 50 of Singapore.

(k) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and such Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;

(l) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan, except that no event
or condition described in this Section 11.1(l) shall constitute an Event of
Default if it, together with all other such events or conditions at the time
existing, has not resulted in, and could not reasonably be expected to result
in, liability to Borrowers and Obligors in excess of $2,000,000;

(m) Any Obligor or any of its Senior Officers is criminally indicted or
convicted for (i) a felony committed in the conduct of such Obligor’s business,
or (ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or

(n) A Change of Control occurs.

11.2. Remedies upon Default. If an Event of Default described in Section 11.1(k)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all Revolver
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

96



--------------------------------------------------------------------------------

of Default exists, Agent may in its discretion (and shall upon written direction
of Required Lenders) do any one or more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

(b) terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC or other Applicable Law. Such rights and remedies include the
rights to (i) take possession of any Collateral; (ii) require Borrowers to
assemble Collateral, at Borrowers’ expense, and make it available to Agent at a
place designated by Agent; (iii) enter any premises where Collateral is located
and store Collateral on such premises until sold (and if the premises are owned
or leased by a Borrower, Borrowers agree not to charge for such storage); and
(iv) sell or otherwise dispose of any Collateral in its then condition, or after
any further manufacturing or processing thereof, at public or private sale, with
such notice as may be required by Applicable Law, in lots or in bulk, at such
locations, all as Agent, in its discretion, deems advisable. Each Borrower
agrees that 10 days notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable. Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law. Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

11.3. License. Agent is hereby granted an irrevocable, non-exclusive license or
other right anywhere in the world to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all right, title
and interest of Intellectual Property of each Borrower, to the extent that as of
the date of this Agreement such Borrower has the contractual right to grant such
license or right to use, license of sub-license, computer hardware and software,
trade secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property of Borrowers, in advertising for
sale, marketing, selling, importing or exporting, collecting, completing
manufacture of, or otherwise exercising any rights

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

97



--------------------------------------------------------------------------------

or remedies with respect to, any Collateral. Each Borrower’s rights and
interests under Intellectual Property shall inure to Agent’s benefit.

11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a branch or office of Agent,
Issuing Bank, such Lender or such Affiliate different from the branch or office
holding such deposit or obligated on such indebtedness; provided, that all such
deposits of Singapore Borrower and any other Foreign Subsidiary shall only be
applied against the Singapore Obligations. The rights of Agent, Issuing Bank,
each Lender and each such Affiliate under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Person may
have.

11.5. Remedies Cumulative; No Waiver.

11.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Revolver
Loan or issuance of any Letter of Credit during a Default, Event of Default or
other failure to satisfy any conditions precedent; or (c) acceptance by Agent or
any Lender of any payment or performance by an Obligor under any Loan Documents
in a manner other than that specified therein. It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

SECTION 12. AGENT

12.1. Appointment, Authority and Duties of Agent.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

98



--------------------------------------------------------------------------------

12.1.1. Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts constitute Eligible Accounts, or whether to impose or release any
reserve, which determinations and judgments, if exercised in good faith, shall
exonerate Agent from liability to any Lender or other Person for any error in
judgment.

12.1.2. Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.

12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

99



--------------------------------------------------------------------------------

by Agent in connection with any act. Agent shall be entitled to refrain from any
act until it has received such instructions or assurances, and Agent shall not
incur liability to any Person by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Lenders, and no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting in accordance with the instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of all Lenders shall
be required in the circumstances described in Section 14.1.1, and in no event
shall Required Lenders, without the prior written consent of each Lender, direct
Agent to accelerate and demand payment of Revolver Loans held by one Lender
without accelerating and demanding payment of all other Revolver Loans, nor to
terminate the Commitments of one Lender without terminating the Commitments of
all Lenders. In no event shall Agent be required to take any action that, in its
opinion, is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to personal liability.

12.2. Agreements Regarding Collateral and Field Examination Reports.

12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; or
(d) with the written consent of all Lenders. Agent shall have no obligation
whatsoever to any Lenders to assure that any Collateral exists or is owned by a
Borrower, or is cared for, protected, insured or encumbered, nor to assure that
Agent’s Liens have been properly created, perfected or enforced, or are entitled
to any particular priority, nor to exercise any duty of care with respect to any
Collateral.

12.2.2. Possession of Collateral. Agent and Lenders appoint each Lender as agent
(for the benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control under the UCC or other Applicable Law. If any
Lender obtains possession or control of any Collateral, it shall notify Agent
thereof and, promptly upon Agent’s request, deliver such Collateral to Agent or
otherwise deal with it in accordance with Agent’s instructions.

12.2.3. Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

100



--------------------------------------------------------------------------------

audits or examinations, and that Agent or any other Person performing any audit
or examination will inspect only specific information regarding Obligations or
the Collateral and will rely significantly upon Borrowers’ books and records as
well as upon representations of Borrowers’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Revolver Loans and other Obligations.
Each Lender agrees to indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any Claims arising as a
direct or indirect result of Agent furnishing a Report to such Lender.

12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.

12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.5.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

101



--------------------------------------------------------------------------------

12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8. Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrower Agent. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

102



--------------------------------------------------------------------------------

effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.

12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.

12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder. Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary. Each
Lender further acknowledges and agrees that the other Lenders and Agent have
made no representations or warranties concerning any Obligor, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Lender
with any notices, reports or certificates furnished to

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

103



--------------------------------------------------------------------------------

Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or any of Agent’s
Affiliates.

12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
or (b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Agent consented, then, in addition to
any other rights and remedies that any Person may have, Agent may, by notice to
such Lender within 120 days after such event, require such Lender to assign all
of its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Agent, pursuant to appropriate Assignment and Acceptance(s) and
within 20 days after Agent’s notice. Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute same. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

12.11. Remittance of Payments and Collections.

12.11.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.

12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

104



--------------------------------------------------------------------------------

returned by Agent pursuant to Applicable Law, each Lender shall pay to Agent, on
demand, such Lender’s Pro Rata share of the amounts required to be returned.

12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.

12.13. Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person. As between Borrowers and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Lenders.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Issuing Bank and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Revolver Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with
Section 13.3. Any authorization or consent of a Lender shall be conclusive and
binding on any subsequent transferee or assignee of such Lender.

13.2. Participations.

13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

105



--------------------------------------------------------------------------------

institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Revolver Loans and Commitments for
all purposes, all amounts payable by Borrowers shall be determined as if such
Lender had not sold such participating interests, and Borrowers and Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.8 unless Borrowers agree otherwise in
writing. Each Lender that sells a participating interest in any Revolver Loan,
Revolver Commitment or other interest to a Participant shall, as agent of the
relevant Borrower solely for purposes of this Section 13.2, record in book
entries maintained by such Lender the name and the amount of the participating
interest of each Participant entitled to receive payments in respect of such
participating interests.

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Commitment in which such Participant has an interest,
postpones the Commitment Termination Date or any date fixed for any regularly
scheduled payment of principal, interest or fees on such Revolver Loan or
Commitment, or releases any Borrower, Guarantor or substantial portion of the
Collateral.

13.2.3. Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3. Assignments.

13.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

106



--------------------------------------------------------------------------------

the case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Revolver Commitments retained by the transferor Lender
is at least $5,000,000 (unless otherwise agreed by Agent in its discretion); and
(c) the parties to each such assignment shall execute and deliver to Agent, for
its acceptance and recording, an Assignment and Acceptance. Nothing herein shall
limit the right of a Lender to pledge or assign any rights under the Loan
Documents to (i) any Federal Reserve Bank or the United States Treasury as
collateral security pursuant to Regulation A of the Board of Governors and any
Operating Circular issued by such Federal Reserve Bank, or (ii) counterparties
to swap agreements relating to any Revolver Loans; provided, however, that any
payment by a Borrower to the assigning Lender in respect of any Obligations
assigned as described in this sentence shall satisfy such Borrower’s obligations
hereunder to the extent of such payment, and no such assignment shall release
the assigning Lender from its obligations hereunder.

13.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and Borrowers
shall make appropriate arrangements for issuance of replacement and/or new
Notes, as applicable. The transferee Lender shall comply with Section 5.9 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.

SECTION 14. MISCELLANEOUS

14.1. Consents, Amendments and Waivers.

14.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that:

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of (i) Issuing Bank, no modification shall
be effective with respect to any LC Obligations or Section 2.2;

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

107



--------------------------------------------------------------------------------

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Revolver Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender; and

(d) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Section 5.5, 7.1 (except to
add Collateral) or 14.1.1; (iii) amend the definitions of Borrowing Base (and
the defined terms used in such definition), Pro Rata or Required Lenders;
(iv) increase any advance rate, decrease the Availability Block or, except as
provided in Section 2.1.7, increase total Revolver Commitments; (vi) release
Collateral with a book value greater than $2,000,000 during any calendar year,
except as currently contemplated by the Loan Documents; or (vii) release any
Obligor from liability for any Obligations, if such Obligor is Solvent at the
time of the release.

14.1.2. Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and no
Affiliate of a Lender that is party to a Bank Product agreement shall have any
other right to consent to or participate in any manner in modification of any
other Loan Document. The making of any Revolver Loans during the existence of a
Default or Event of Default shall not be deemed to constitute a waiver of such
Default or Event of Default, nor to establish a course of dealing. Any waiver or
consent granted by Lenders hereunder shall be effective only if in writing, and
then only in the specific instance and for the specific purpose for which it is
given.

14.1.3. Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent by any date
and time specified in the documentation soliciting such consent or agreement.

14.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

108



--------------------------------------------------------------------------------

respect to a Claim that is determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from the gross negligence or willful
misconduct of such Indemnitee. Each Borrower agrees to pay all reasonable fees
and out-of-pocket expenses of Agent that are incurred in connection with the
syndication, negotiation, preparation, execution, delivery, and administration
of this Agreement and each other Loan Document. In addition, Borrowers agree to
pay all reasonable fees and out-of-pocket expenses that are incurred by each
Lender in connection with (a) the consideration of its rights and remedies
hereunder, (b) the negotiation of any restructuring or “work-out”, whether or
not consummated, of any Obligations, (c) the enforcement or protection of its
rights in connection with the Agreement or any other Loan Document or (d) any
litigation, dispute, suit or proceeding relating to this Agreement or any other
Loan Document.

14.3. Notices and Communications.

14.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.2, 3.1.2, or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower Agent shall be deemed received by all Borrowers.

14.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

109



--------------------------------------------------------------------------------

not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation. Each Borrower shall indemnify and hold harmless each Indemnitee
from any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of a Borrower.

14.4. Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Revolver Loans. Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

14.5. Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary to the extent
necessary to comply with Applicable Laws.

14.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8. Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

110



--------------------------------------------------------------------------------

14.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

14.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.

14.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates. To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.

14.12. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep the Information
confidential); (b) to the extent requested by any governmental, regulatory or
self-regulatory authority purporting to have jurisdiction over it or its
Affiliates; (c) to the extent required by Applicable Law or by any subpoena or
similar legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding, or other exercise of rights or remedies, relating to any
Loan Documents or Obligations; (f) subject to an agreement containing provisions
substantially the same as this

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

111



--------------------------------------------------------------------------------

Section, to any Transferee or any actual or prospective party (or its advisors)
to any Bank Product; (g) with the consent of Borrower Agent; or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information describing this credit facility, including the
names and addresses of Borrowers and a general description of Borrowers’
businesses, and may use Borrowers’ logos, trademarks or product photographs in
advertising materials. As used herein, “Information” means all information
received from an Obligor or Subsidiary relating to it or its business other than
(i) information that is filed with the Securities and Exchange Commission or
other securities exchange or (ii) is available to Agent or any Lender on a
non-confidential basis prior to its disclosure by an Obligor. Any Person
required to maintain the confidentiality of Information pursuant to this Section
shall be deemed to have complied if it exercises the same degree of care that it
accords its own confidential information. Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information concerning an Obligor or Subsidiary; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law, including federal and state securities laws.

14.13. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS); PROVIDED, HOWEVER, THAT IF THE LAWS OF
ANY JURISDICTION OTHER THAN CALIFORNIA SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

14.14. Consent to Forum; Arbitration. EACH BORROWER HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER LOS ANGELES, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. Nothing herein shall limit the right of Agent or any Lender to
bring proceedings against any Obligor in any other court, nor limit the right of
any party to serve process in any other manner permitted by

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

112



--------------------------------------------------------------------------------

Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

Notwithstanding any other provision of this Agreement to the contrary, any
controversy or claim of any kind whatsoever among the parties relating in any
way to any Obligations or Loan Documents, including (without limitation) any
alleged tort, statutory claim or cause of action, judicially implied or created
cause of action, or any claim or cause of action arising under any state or
federal regulation shall at the request of any party hereto be determined by
binding arbitration conducted in accordance with the United States Arbitration
Act (Title 9 U.S. Code). Arbitration proceedings will be determined in
accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association (“AAA”), and the terms of this Section. In the event of any
inconsistency, the terms of this Section shall control. If AAA is unwilling or
unable to serve as the provider of arbitration or to enforce any provision of
this Section, Agent may designate another arbitration organization with similar
procedures to serve as the provider of arbitration. The arbitration proceedings
shall be conducted in Los Angeles or Pasadena, California. The arbitration
hearing shall commence within 90 days of the arbitration demand and close within
90 days thereafter. The arbitration award must be issued within 30 days after
close of the hearing (subject to extension by the arbitrator for up to 60 days
upon a showing of good cause), and shall include a concise written statement of
reasons for the award. The arbitrator shall give effect to applicable statutes
of limitation in determining any controversy or claim, and for these purposes,
service on AAA under applicable AAA rules of a notice of claim is the equivalent
of the filing of a lawsuit. Any dispute concerning this Section or whether a
controversy or claim is arbitrable shall be determined by the arbitrator. The
arbitrator shall have the power to award reasonable legal fees to the prevailing
party to the extent provided by this Agreement. Judgment upon an arbitration
award may be entered in any court having jurisdiction. The arbitrator shall not
have the power to commit errors of law or legal reasoning, and any award may be
reviewed and vacated or corrected on appeal to a court of competent jurisdiction
for any such error. The institution and maintenance of an action for judicial
relief or pursuant to a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief. No controversy or claim shall be submitted to arbitration
without the consent of all parties if, at the time of the proposed submission,
such controversy or claim relates to an obligation secured by Real Estate, but
if all parties do not consent to submission of such a controversy or claim to
arbitration, it shall be determined as provided in the next sentence. At the
request of any party, a controversy or claim that is not submitted to
arbitration as provided above shall be determined by judicial reference; and if
such an election is made, the parties shall designate to the court a referee or
referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA sponsored proceedings and the presiding referee
of the panel (or the referee if there is a single referee) shall be an active
attorney or retired judge; and judgment upon the award rendered by such referee
or referees shall be entered in the court in which proceeding was
commenced. None of the foregoing provisions of this Section shall limit the
right of Agent or Lenders to exercise self-help remedies, such as setoff,
foreclosure or sale of any Collateral or to

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

113



--------------------------------------------------------------------------------

obtain provisional or ancillary remedies from a court of competent jurisdiction
before, after or during any arbitration proceeding. The exercise of a remedy
does not waive the right of any party to resort to arbitration or reference.

14.15. Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Agent and Lenders entering into this Agreement and that Agent and Lenders are
relying upon the foregoing in their dealings with Borrowers. Each Borrower has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

14.16. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax identification number and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act. Agent and Lenders will also require information regarding each
personal guarantor, if any, and may require information regarding Borrowers’
management and owners, such as legal name, address, social security number and
date of birth.

14.17. Judgment Currency. If for the purpose of obtaining judgment in any court
it is necessary to convert an amount due hereunder in the currency in which it
is due (the “Original Currency”) into another currency (the “Second Currency”),
the rate of exchange applied shall be that at which, in accordance with normal
banking procedures, Agent could purchase in the California foreign exchange
market, the Original Currency with the Second Currency on the date two
(2) Business Days preceding that on which judgment is given. Each Borrower
agrees that its obligation in respect of any Original Currency due from it
hereunder shall, notwithstanding any judgment or payment in such other currency,
be discharged only to the extent that, on the Business Day following the date
Agent receives payment of any sum so adjudged to be due hereunder in the Second
Currency, Agent may, in accordance with normal banking procedures, purchase, in
the California foreign exchange market, the Original Currency with the amount of

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

114



--------------------------------------------------------------------------------

the Second Currency so paid; and if the amount of the Original Currency so
purchased or could have been so purchased is less than the amount originally due
in the Original Currency, the applicable Borrower agrees as a separate
obligation and notwithstanding any such payment or judgment to indemnify Agent
against such loss. The term “rate of exchange” in this Section 14.17 means the
spot rate at which Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.

[Remainder of page intentionally left blank; signatures begin on following page]

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS:

MULTI-FINELINE ELECTRONIX, INC.,

a Delaware corporation

By:   /s/ Tom Liguori Name:   Tom Liguori Title:   Executive VP & CFO Address:
3140 East Coronado Street Anaheim, California 92806 Attn:   Tom Liguori
Telecopy:   [CONFIDENTIAL TREATMENT REQUESTED] MULTI-FINELINE ELECTRONIX
SINGAPORE PTE. LTD. By:   /s/ Reza Meshgin Name:   Reza Meshgin Title:  
President Address: 801 Lorong 5th Floor 05-03 7 Toa Payah #07-00 Wearnes Tech
Bldg. Singapore 319319 Attn:   Jango Ngai Telecopy:   [CONFIDENTIAL TREATMENT
REQUESTED]

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and Lender

By:   /s/ Carlos Gil Title:   Vice President Address: 55 South Lake Avenue Suite
900

Pasadena, California 91101

Attn:   Carlos Gil or Account Manager Telecopy:   [CONFIDENTIAL TREATMENT
REQUESTED]

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

EXHIBIT A

to

Loan and Security Agreement

REVOLVER NOTE

[Date]                             $                              [City, State
of Governing Law]

[MULTI-FINELINE ELECTRONIX, INC., a Delaware corporation] [MULTI-FINELINE
ELECTRONIX SINGAPORE PTE. LTD.] (“Borrower”), for value received, hereby
unconditionally promise to pay to the order of ____________________________
(“Lender”), the principal sum of _______________________ DOLLARS ($_______), or
such lesser amount as may be advanced by Lender as [U.S.][Singapore] Revolver
Loans and owing as [U.S.][Singapore] LC Obligations from time to time under the
Loan Agreement described below, together with all accrued and unpaid interest
thereon. Terms are used herein as defined in the Loan and Security Agreement
dated as of February 12, 2009, among Borrower, [Multi-Fineline Electronix, Inc.,
a Delaware corporation] [Multi-Fineline Electronix Singapore Pte. Ltd.], Bank of
America, N.A., as Agent, Lender, and certain other financial institutions, as
such agreement may be amended, modified, renewed or extended from time to time
(“Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences [U.S.][Singapore] Revolver Loans and [U.S.][Singapore] LC
Obligations under the Loan Agreement, to which reference is made for a statement
of the rights and obligations of Lender and the duties and obligations of
Borrower. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.

The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to [U.S.][Singapore] Revolver Loans and [U.S.][Singapore] LC
Obligations, and the payment thereof. Failure to make any notation, however,
shall not affect the rights of the holder of this Note or any obligations of
Borrower hereunder or under any other Loan Documents.

Time is of the essence of this Note. Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive demand, presentment for payment,
protest, notice of protest, notice of intention to accelerate the maturity of
this Note, diligence in collecting, the bringing of any suit against any party,
and any notice of or defense on account of any extensions, renewals, partial
payments, or changes in any manner of or in this Note or in any of its terms,
provisions and covenants, or any releases or substitutions of any security, or
any delay, indulgence or other act of any trustee or any holder hereof, whether
before or after maturity. Borrower agrees to pay, and to save the holder of this
Note harmless against, any liability for the payment of all costs and

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

expenses (including without limitation reasonable attorneys’ fees) if this Note
is collected by or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to Borrower or credited as a payment of principal, in accordance with the Loan
Agreement. It is the intent hereof that Borrower not pay or contract to pay, and
that holder of this Note not receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by Borrower under Applicable Law.

This Note shall be governed by the laws of the State of California, without
giving effect to any conflict of law principles (but giving effect to federal
laws relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

Attest:    

[MULTI-FINELINE ELECTRONIX, INC]

[MULTI-FINELINE ELECTRONIX
SINGAPORE PTE., LTD.]

        By:      

Secretary

 

[Seal]

    Title:  

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

to

Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Loan and Security Agreement dated as of February 12,
2009, as amended (“Loan Agreement”), among MULTI-FINELINE ELECTRONIX, INC., a
Delaware corporation, MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD.
(collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”) for the
financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders. Terms are used herein as defined in the Loan
Agreement.

                                                          (“Assignor”) and
                                                                     
(“Assignee”) agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $                     of Assignor’s
outstanding Revolver Loans and $             of Assignor’s participations in LC
Obligations and (b) the amount of $                     of Assignor’s Revolver
Commitment (which represents             % of the total Revolver Commitments)
(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest.
This Agreement shall be effective as of the date (“Effective Date”) indicated in
the corresponding Assignment Notice delivered to Agent, provided such Assignment
Notice is executed by Assignor, Assignee, Agent and Borrower Agent, if
applicable. From and after the Effective Date, Assignee hereby expressly
assumes, and undertakes to perform, all of Assignor’s obligations in respect of
the Assigned Interest, and all principal, interest, fees and other amounts which
would otherwise be payable to or for Assignor’s account in respect of the
Assigned Interest shall be payable to or for Assignee’s account, to the extent
such amounts accrue on or after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $            , and the outstanding
balance of its Revolver Loans and participations in LC Obligations is
$            ; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents. [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

4. This Agreement shall be governed by the laws of the State of California. If
any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

 

  (a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

              

 

  (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

              

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

 

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

    

ABA No.

      

Account No.

      

Reference:

      

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

         

ABA No.

      

Account No.

      

Reference:

      

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                                             .

 

  (“Assignee”) By     Title:     (“Assignor”) By:     Title:  

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

EXHIBIT C

to

Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Loan and Security Agreement dated as of
February 12, 2009 as amended (“Loan Agreement”), among MULTI-FINELINE
ELECTRONIX, INC., a Delaware corporation, MULTI-FINELINE ELECTRONIX SINGAPORE
PTE. LTD. (collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders; and (2) the Assignment and Acceptance dated as of
                            , 20     (“Assignment Agreement”), between
                                 (“Assignor”) and
                                              (“Assignee”). Terms are used
herein as defined in the Loan Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$             of Assignor’s outstanding Revolver Loans and $             of
Assignor’s participations in LC Obligations, and (b) the amount of $            
of Assignor’s Revolver Commitment (which represents             % of the total
Revolver Commitments) (the foregoing items being, collectively, the “Assigned
Interest”), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date (“Effective
Date”) indicated below, provided this Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. Pursuant to the Assignment
Agreement, Assignee has expressly assumed all of Assignor’s obligations under
the Loan Agreement to the extent of the Assigned Interest, as of the Effective
Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $            , and Assignee’s Revolver Commitment to
be increased by $            .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

                   

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                                    .

 

  (“Assignee”) By     Title:     (“Assignor”) By     Title:  

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

MULTI-FINELINE ELECTRONIX, INC.

By:     Title:  

 

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A.,

as Agent

By:     Title:  

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

EXHIBIT D

to

Loan and Security Agreement

COMPLIANCE CERTIFICATE

[Letterhead of Borrower]

[DATE]

Bank of America, N.A., as Agent

55 South Lake Avenue, Suite 900

Pasadena, California 91101

Attention: Loan Administration Manager

The undersigned, the [chief financial officer or controller] of Multi-Fineline
Electronix, Inc., a Delaware corporation (“U.S. Borrower”) acting in its
capacity as Borrower Agent (“Borrower Agent”), gives this Compliance Certificate
(this “Certificate”) to Bank of America, N.A., in its capacity as Agent
(“Agent”) in accordance with the requirements of Section 10.1.2 of the Loan and
Security Agreement dated as of February 12, 2009 among U.S. Borrower,
Multi-Fineline Electronix Singapore PTE. Ltd, a Singapore corporation
(“Singapore Borrower”; together with the U.S. Borrower, the “Borrowers”), Agent
and the Lenders party thereto (the “Loan Agreement”). Capitalized terms used in
this Certificate, unless otherwise defined herein, shall have the meanings
ascribed to them in the Loan Agreement.

Based upon my review of the consolidated balance sheet and statement of income
of U.S. Borrower for the [Fiscal Month] [Fiscal Year] ending ______________ (the
“Determination Date”), copies of which are attached hereto, I hereby certify
that:

 

  1. Adjusted Fixed Charge Coverage Ratio. As of the Determination Date, the
Adjusted Fixed Charge Coverage Ratio for the most recently ended Fiscal Quarter,
for the purpose of calculating the Applicable Margin, is:

Adjusted Fixed Charge Coverage Ratio:              to 1.00

 

 

2.

Capital Expenditures1. As of the Determination Date, the aggregate amount of all
costs of constructing and equipping the MFC3 Plant deemed to not constitute
Capital Expenditures during the current Fiscal Year (or portion thereof) ended
on the Determination Date is:

 

Actual amount:

   $                                

Maximum permitted:

   $ [CONFIDENTIAL TREATMENT REQUESTED]

 

1

To be included when the Determination Date is on or prior to December 31, 2009

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

  -1-    Compliance Certificate



--------------------------------------------------------------------------------

  3. Section 10.2.1(c). As of the Determination Date the aggregate amount of
Permitted Purchase Money Debt of Borrowers and Subsidiaries that is unsecured or
secured only by a Purchase Money Lien, is:

 

Actual amount:

  $                                     

Maximum permitted:

          $2,000,000

 

  4. Section 10.2.1(f). As of the Determination Date the aggregate amount of
Debt that is in existence when a Person becomes a Subsidiary or that is secured
by an asset when acquired by any Borrower or any of its Subsidiaries, is:

 

Actual amount:

  $                                     

Maximum permitted:

          $2,000,000

 

  5. Section 10.2.1(h). As of the Determination Date the aggregate principal
amount of the MFC1 and MFC2 lines of credit with Bank of China, that is maturing
in January 2009, is:

 

Actual amount:

  $                                     

Maximum permitted:

      230,000,000 RMB

 

  6. Section 10.2.1(i). As of the Determination Date the aggregate principal
amount of the MFC1 and MFC2 lines of credit with Shanghai Pudong Development
Bank, that is maturing in July, 2009, is:

 

Actual amount:

  $                                     

Maximum permitted:

      172,500,000 RMB

 

  7. Section 10.2.1(l). As of the Determination Date, the aggregate principal
amount of Debt of any Borrower outstanding pursuant to Section 10.2.1(l) of the
Loan Agreement is:

 

Actual amount:

  $                                     

Maximum permitted:

          $2,000,000

 

 

8.

Section 10.2.3(a)(ii)2. As of the Determination Date,

 

  (a) the Aggregate Availability is:

 

Actual amount:

  $                                     

Minimum permitted:

      [20% of the Revolver Commitments]

 

2

To be included in a Compliance Certificate that is delivered in connection with
the making of a Distribution pursuant to Section 10.2.3(ii) of the Loan
Agreement and be calculated as of the end of the preceding Fiscal Month.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

  (b) the Fixed Charge Coverage Ratio after giving effect to the proposed
Distribution is:

 

                   to 1.0

Minimum required:

  [0.90 to 1.0][1.0 to 1.0]3

 

  (c) the amount of such Distributions since the Closing Date is:

 

Individually

   $_______________

Maximum permitted

   [CONFIDENTIAL TREATMENT REQUESTED]

In the aggregate

   $_______________

Maximum permitted

   [CONFIDENTIAL TREATMENT REQUESTED]

 

 

9.

Section 10.2.3(a)(iii)4. As of the Determination Date,

(a) Adjusted Cash Liquidity (as calculated pursuant to Exhibit A attached
hereto) prior to giving effect to the proposed purchase of Equity Interests is:

 

     $_______________ Minimum required    $20,000,000

 

  (b) the Adjusted Fixed Charge Coverage Ratio after giving effect to the
proposed dividend purchase of Equity Interests is:

 

                                  to 1.0 Minimum required:    0.60 to 1.0

 

  (c) the amount of the proposed purchase of Equity Interest is:

$                                

 

  (d) the aggregate amount of purchases of Equity Interests since the Closing
Date (including the proposed purchase of Equity Interests) is:

$                                

 

3

If the Distribution is made on or prior to March 31, 2009, use 0.90 to 1.00.

 

4

To be included in a Compliance Certificate that is delivered in connection with
the purchase of Equity Interests pursuant to Section 10.2.3(iii) of the Loan
Agreement and be calculated as of the end of the preceding Fiscal Month.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-3-



--------------------------------------------------------------------------------

Maximum permitted

   [CONFIDENTIAL TREATMENT REQUESTED]

 

 

10.

Section 10.3.1.5 As of the Determination Date, the Fixed Charge Coverage Ratio
is:

 

Actual:

                to 1.0

Minimum required

   [0.90 to 1.0][1.0 to 1.0]6

 

  11. No Default exists on the date hereof, other
than:                                                                      [if
none, so state].

 

  12. No Event of Default exists on the date hereof, other than
                                                                  [if none, so
state].

 

Very truly yours,

MULTI-FINELINE ELECTRONIX, INC.,

a Delaware corporation

By:    

Name:     Title:   [Chief Financial Officer][Controller]

 

5

To be included during any Trigger Period.

 

6

If the Determination Date is on or prior to March 31, 2009, use 0.90 to 1.00.

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

Adjusted Cash Liquidity

Multi-Fineline Electronix Inc. and

Multi-Fineline Electronix Singapore PTE, Ltd.

Fiscal Year 2009

 

Cash Liquidity (in thousands)

  Jan-09   Feb-09   Mar-09   Apr-09   May-09   Jun-09   Jul-09   Aug-09   Sep-09

Cash and Cash Equivalents of Borrowers on deposit in Deposit Accounts subject to
a Deposit Account Control Agreement in favor of Agent

                 

(+) Cash and Cash Equivalents of any Subsidiary of any Borrower

                 

(-) the aggregate principal amount trade payables that are more than five days
past

                 

(-) the aggregate principal amount of all Revolver Loans and LC Obligations

                 

Total Cash Liquidity

  0.0   0.0   0.0   0.0   0.0   0.0   0.0   0.0   0.0

(-) the aggregate amount of Capital Expenditures that have been identified in
the Capital Expenditures Budget during the current Fiscal Year

                 

(+) the aggregate amount of Capital Expenditures that have been identified in
the Capital Expenditures Budget and paid during the current Fiscal Year

                 

Adjusted Cash Liquidity prior to any buyback

  —     —     —     —     —     —     —     —     —  

Minimum Adjusted Cash Liquidity

  20,000.0   20,000.0   20,000.0   20,000.0   20,000.0   20,000.0   20,000.0  
20,000.0   20,000.0

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

  -1-    Compliance Certificate



--------------------------------------------------------------------------------

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT E

to

Loan and Security Agreement

NOTICE OF BORROWING

Date:                                 , 20        

 

To: Bank of America, N.A., as agent under the Loan and Security Agreement, dated
as of February 12, 2009 (as amended, restated, replaced, refinanced, modified or
supplemented from time to time, the “Loan Agreement”), by and among
MULTI-FINELINE ELECTRONIX, INC., a Delaware corporation (“U.S. Borrower”),
MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD., a Singapore company (the
“Singapore Borrower” and together with U.S. Borrower, the “Borrowers” and each a
“Borrower”), the financial institutions from time to time parties thereto (each
a “Lender” and, collectively, the “Lenders”), BANK OF AMERICA, N.A., as Agent
for the Lenders (“Agent”). Terms used but not defined herein shall have the
meanings given to such terms in the Loan Agreement.

Ladies and Gentlemen:

The undersigned Borrower refers to Section 4.1.1(a) of the Loan Agreement and
hereby gives you notice irrevocably of the following requested Borrowing:

 

  1. The Business Day of the proposed Borrowing is                         ,
20        .

 

  2. The aggregate principal amount of the proposed Borrowing is:
[$            ].

 

  3. The Borrowing is to be comprised of [$             of U.S. Base Rate
Revolver Loans] [$             of LIBOR Revolver Loans] [$             of
Singapore Base Rate Revolver Loans] [$             of SIBOR Revolver Loans]
[Singapore SWAP Rate Revolver Loans].

 

  4. The duration of the Interest Period(s) for the [LIBOR Revolver Loans]
[SIBOR Revolver Loans] [Singapore SWAP Rate Revolver Loans], if any, included in
the Borrowing shall be as follows: [List duration(s)].

The undersigned Borrower hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the proposed Borrowing,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-1-



--------------------------------------------------------------------------------

(a) All representations and warranties made by any Obligor contained in the Loan
Agreement or in the other Loan Documents are true and correct on the date of,
and upon giving effect to such proposed Borrowing (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date);

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing;

(c) No event has occurred or circumstance exists that has or could reasonably be
expected to have a Material Adverse Effect; and

(d) After giving effect to the proposed Borrowing the aggregate outstanding
principal amount of the Loans of the undersigned Borrower will not exceed the
[U.S.][Singapore] Borrowing Base.

 

[MULTI-FINELINE ELECTRONIX SINGAPORE PTE. LTD.][MULTI-FINELINE ELECTRONIX, INC.]
By:      

Name:

Title:

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

REVOLVER COMMITMENTS OF LENDERS

 

Lender

  

Revolver Commitment

Bank of America, N.A.

   $30,000,000

 

Information in this exhibit marked [CONFIDENTIAL TREATMENT REQUESTED] has been
omitted and will be filed separately with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. Confidential
treatment has been requested with respect to the omitted portions.

 

-1-